Exhibit 10.7

Prepared by, and after recording return to:     
Vanessa G. Morris, Esq.                         
Morris, Manning & Martin, L.L.P.                     
1600 Atlanta Financial Center                     The undersigned hereby
certifies that this document is a true                                
3343 Peachtree Road, N.E.                         and correct copy of the
original document which was delivered to the                    
Atlanta, Georgia 30326                         title company/agent for recording
on the 6th day of September 2007.
(404) 233-7000                                                    
                                
/s/ Vanessa G. Morris, Esq.
Vanessa G. Morris, Esq.

MULTIFAMILY MORTGAGE,
ASSIGNMENT OF RENTS
AND SECURITY AGREEMENT
(OKLAHOMA-REVISION DATE 05-11-2004)





--------------------------------------------------------------------------------



FHLMC Loan No. 940979209


MULTIFAMILY MORTGAGE,
ASSIGNMENT OF RENTS
AND SECURITY AGREEMENT
(OKLAHOMA -REVISION DATE 05-11-2004)
THIS MULTIFAMIL Y MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (the
"Instrument") is made as of the 6th day of September, 2007, between ESTANCIA
TULSA, LLC, a limited liability company organized and existing under the laws of
Delaware, whose address is 900 Brookstone Centre Parkway, Columbus, Georgia
31904, as mortgagor ("Borrower"), and CBRE MELODY & COMPANY, a corporation
organized and existing under the laws of Texas, whose address is c/o GEMSA Loan
Services, LP, 1500 City West Boulevard, Suite 200, Houston, Texas 77042, as
mortgagee ("Lender"). Borrower's organizational identification number, if
applicable, is DE-3973868.
Borrower is indebted to Lender in the principal amount of$20,500,000.00, as
evidenced by Borrower's Multifamily Note payable to Lender dated as of the date
of this Instrument, and maturing on October 1, 2018 (the "Maturity Date").
TO SECURE TO LENDER the repayment of the Indebtedness, and all renewals,
extensions and modifications of the Indebtedness, and the performance of the
covenants and agreements of Borrower contained in the Loan Documents, Borrower
mortgages, warrants, grants, conveys and assigns to Lender, with power of sale,
the Mortgaged Property, including the Land located in Tulsa County, State of
Oklahoma, and described in Exhibit A attached to this Instrument.
Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to grant, convey and
assign the Mortgaged Property, and that the Mortgaged Property is unencumbered
except as shown on the schedule of exceptions to coverage in the title policy
issued to and accepted by Lender contemporaneously with the execution and
recordation of this Instrument and insuring Lender's interest in the Mortgaged
Property (the "Schedule of Title Exceptions"). Borrower covenants that Borrower
will warrant and defend generally the title to the Mortgaged Property against
all claims and demands, subject to any easements and restrictions listed in the
Schedule of Title Exceptions.
UNIFORM COVENANTS
REVISION DATE 01-30-2006
Covenants. In consideration of the mutual promises set forth in this Instrument,
Borrower and Lender covenant and agree as follows:
1. DEFINITIONS. The following terms, when used in this Instrument (including
when used in the above recitals), shall have the following meanings:
(a) "Attorneys' Fees and Costs" means (i) fees and out-of-pocket costs of
Lender's and Loan

_____________________________________________________________________________________________________
    PAGE1

--------------------------------------------------------------------------------



Servicer's attorneys, as applicable, including costs of Lender's and Loan
Servicer's in house counsel, support staff costs, costs of preparing for
litigation, computerized research, telephone and facsimile transmission
expenses, mileage, deposition costs, postage, duplicating, process service,
videotaping and similar costs and expenses; (ii) costs and fees of expert
witnesses, including appraisers; and (iii) investigatory fees.
(b) "Borrower" means all persons or entities identified as "Borrower" in the
first paragraph of this Instrument, together with their successors and assigns.
(c) "Business Day" means any day other than a Saturday, a Sunday or any other
day on which Lender or the national banking associations are not open for
business.
(d) "Collateral Agreement" means any separate agreement between Borrower and
Lender for the purpose of establishing replacement reserves for the Mortgaged
Property, establishing a fund to assure the completion of repairs or
improvements specified in that agreement, or assuring reduction of the
outstanding principal balance of the Indebtedness if the occupancy of or income
from the Mortgaged Property does not increase to a level specified in that
agreement, or any other agreement or agreements between Borrower and Lender
which provide for the establishment of any other fund, reserve or account.
(e) "Controlling Entity" means an entity which owns, directly or indirectly
through one or more intermediaries, (i) a general partnership interest or a
Controlling Interest of the limited partnership interests in Borrower (if
Borrower is a partnership or joint venture), (ii) a manager's interest in
Borrower or a Controlling Interest of the ownership or membership interests in
Borrower (if Borrower is a limited liability company), (iii) a Controlling
Interest of any class of voting stock of Borrower (if Borrower is a
corporation), (iv) a trustee's interest or a Controlling Interest of the
beneficial interests in Borrower (if Borrower is a trust), or (v) a managing
partner's interest or a Controlling Interest of the partnership interests in
Borrower (if Borrower is a limited liability partnership).
(f) "Controlling Interest" means (i) 51 percent or more of the ownership
interests in an entity, or (ii) a percentage ownership interest in an entity of
less than 51 percent, if the owner(s) of that interest actually direct(s) the
business and affairs of the entity without the requirement of consent of any
other party. The Controlling Interest shall be deemed to be 51 percent unless
otherwise stated in Exhibit B.
(g) "Environmental Permit" means any permit, license, or other authorization
issued under any Hazardous Materials Law with respect to any activities or
businesses conducted on or in relation to the Mortgaged Property.
(h) "Event of Default" means the occurrence of any event listed in Section 22.
(i) "Fixtures" means all property owned by Borrower which is so attached to the
Land or the Improvements as to constitute a fixture under applicable law,
including: machinery, equipment, engines, boilers, incinerators, installed
building materials; systems and equipment for the purpose of supplying or
distributing heating, cooling, electricity, gas, water, air, or light; antennas,
cable, wiring and conduits used in connection with radio, television, security,
fire prevention, or fire detection or otherwise used to carry electronic
signals; telephone systems and equipment; elevators and related machinery and
equipment; fire detection, prevention and extinguishing systems and apparatus;
security and access control systems and apparatus; plumbing systems; water
heaters, ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage
disposers, washers, dryers and other appliances; light fixtures, awnings, storm
windows and storm doors; pictures, screens, blinds, shades, curtains and curtain
rods; mirrors; cabinets, paneling, rugs and floor and wall coverings; fences,
trees and plants; swimming pools; and exercise equipment.

_____________________________________________________________________________________________________
    PAGE2

--------------------------------------------------------------------------------



(j) "Governmental Authority" means any board, commission, department or body of
any municipal, county, state or federal governmental unit, or any subdivision of
any of them, that has or acquires jurisdiction over the Mortgaged Property or
the use, operation or improvement of the Mortgaged Property.
(k) "Hazard Insurance" is defined in Section 19.
(1) "Hazardous Materials" means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls ("PCBs") and
compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on the Mortgaged Property is
prohibited by any federal, state or local authority; any substance that requires
special handling and any other material or substance now or in the future that
(i) is defined as a "hazardous substance," "hazardous material," "hazardous
waste," "toxiC substance," "toxic pollutant," "contaminant," or "pollutant" by
or within the meaning of any Hazardous Materials Law, or (ii) is regulated in
any way by or within the meaning of any Hazardous Materials Law.
(m) "Hazardous Materials Laws" means all federal, state, and local laws,
ordinances and regulations and standards, rules, policies and other governmental
requirements, administrative rulings and court judgments and decrees in effect
now or in the future and including all amendments, that relate to Hazardous
Materials or the protection of human health or the environment and apply to
Borrower or to the Mortgaged Property. Hazardous Materials Laws include, but are
not limited to, the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. Section 9601, et seq., the Resource Conservation and
Recovery Act of 1976,42 U.S.C. Section 6901, et seq., the Toxic Substance
Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water Act, 33 US.c.
Section 1251, et seq., and the Hazardous Materials Transportation Act, 49 U.S.c.
Section 510 1 et seq., and their state analogs.
(n) "Impositions" and "Imposition Deposits" are defined in Section 7(a).
(o) "Improvements" means the buildings, structures, improvements, and
alterations now constructed or at any time in the future constructed or placed
upon the Land, including any future replacements and additions.
(p) "Indebtedness" means the principal of, interest at the fixed or variable
rate set forth in the Note on, and all other amounts due at any time under, the
Note, this Instrument or any other Loan Document, including prepayment premiums,
late charges, default interest, and advances as provided in Section 12 to
protect the security of this Instrument.
(q) "Initial Owners" means, with respect to Borrower or any other entity, the
persons or entities that (i) on the date of the Note, or (ii) on the date of a
Transfer to which Lender has consented, own in the aggregate 100 percent of the
ownership interests in Borrower or that entity.
(r) "Land" means the land described in Exhibit A.
(s) "Leases" means all present and future leases, subleases, licenses,
concessions or grants or other possessory interests now or hereafter in force,
whether oral or written, covering or affecting the Mortgaged Property, or any
portion of the Mortgaged Property (including proprietary leases or occupancy
agreements if Borrower is a cooperative housing corporation), and all
modifications, extensions or renewals.

_____________________________________________________________________________________________________
    PAGE3

--------------------------------------------------------------------------------



(t) "Lender" means the entity identified as "Lender" in the first paragraph of
this Instrument, or any subsequent holder oft he Note.
(u) "Loan Documents" means the Note, this Instrument, all guaranties, all
indemnity agreements, all Collateral Agreements, O&M Programs, the MMP and any
other documents now or in the future executed by Borrower, any guarantor or any
other person in connection with the loan evidenced by the Note, as such
documents may be amended from time to time.
(v) "Loan Servicer" means the entity that from time to time is designated by
Lender to collect payments and deposits and receive Notices under the Note, this
Instrument and any other Loan Document, and otherwise to service the loan
evidenced by the Note for the benefit of Lender. Unless Borrower receives Notice
to the contrary, the Loan Servicer is the entity identified as "Lender" in the
first paragraph of this Instrument.
(w) "MMP" means a moisture management plan to control water intrusion and
prevent the development of Mold or moisture at the Mortgaged Property throughout
the term of this lnstrument. At a minimum, the MMP must contain a provision for
(i) staff training, (ii) information to be provided to tenants, (iii)
documentation of the plan, (iv) the appropriate protocol for incident response
and remediation and (v) routine, scheduled inspections of common space and unit
interiors.
(x) "Mold" means mold, fungus, microbial contamination or pathogenic organisms.
(y) "Mortgaged Property" means all of Borrower's present and future right, title
and interest in and to all of the following:
(i)    the Land;
(ii)    the Improvements;
(iii)     the Fixtures;
(iv)     the Personalty;
(v)     all current and future rights, including air rights, development rights,
zoning rights and
other similar rights or interests, easements, tenements, rights-of-way, strips
and gores of land, streets, alleys, roads, sewer rights, waters, watercourses,
and appurtenances related to or benefiting the Land or the Improvements, or
both, and all rights-of-way, streets, alleys and roads which may have been or
may in the future be vacated;
(vi)     all proceeds paid or to be paid by any insurer of the Land, the
Improvements, the
Fixtures, the Personalty or any other part of the Mortgaged Property, whether or
not
Borrower obtained the insurance pursuant to Lender's requirement;
(vii)     all awards, payments and other compensation made or to be made by any
municipal,
state or federal authority with respect to the Land, the Improvements, the
Fixtures, the
Personalty or any other part of the Mortgaged Property, including any awards or
settlements resulting from condemnation proceedings or the total or partial
taking of
the Land, the Improvements, the Fixtures, the Personalty or any other part of
the
Mortgaged Property under the power of eminent domain or otherwise and including
any conveyance in lieu thereof;

_____________________________________________________________________________________________________
    PAGE4

--------------------------------------------------------------------------------





(viii) contracts, options and other agreements for the sale of the Land, the
Improvements,
the Fixtures, the Personalty or any other part of the Mortgaged Property entered
into
by Borrower now or in the future, including cash or securities deposited to
secure
performance by parties of their obligations;
(ix) all proceeds from the conversion, voluntary or involuntary, of any of the
above into
cash or liquidated claims, and the right to collect such proceeds;
(x)    all Rents and Leases;
(xi) all earnings, royalties, accounts receivable, issues and profits from the
Land, the
Improvements or any other part of the Mortgaged Property, and all undisbursed
proceeds of the loan secured by this Instrument and, if Borrower is a
cooperative
housing corporation, maintenance charges or assessments payable by shareholders
or
residents;
(xii) all Imposition Deposits;
(xiii) all refunds or rebates of Impositions by any municipal, state or federal
authority or
insurance company (other than refunds applicable to periods before the real
property
tax year in which this Instrument is dated);
(xiv) all tenant security deposits which have not been forfeited by any tenant
under any
Lease and any bond or other security in lieu of such deposits; and
(xv) all names under or by which any of the above Mortgaged Property may be
operated or
known, and all trademarks, trade names, and goodwill relating to any of the
Mortgaged Property.
(z) "Note" means the Multifamily Note described on page 1 of this Instrument,
including all schedules, riders, allonges and addenda, as such Multifamily Note
may be amended from time to time.
(aa) "O&M Program" is defined in Section 18(d).
(bb) "Personalty" means all:
(i)     accounts (including deposit accounts) of Borrower related to the
Mortgaged Property;
(ii)     equipment and inventory owned by Borrower, which are used now or in the
future in
connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, . including furniture,
furnishings, machinery, building materials, goods, supplies, tools, books,
records
(whether in written or electronic form), computer equipment (hardware and
software);
(iii)     other tangible personal property owned by Borrower which is used now
or in the
future in connection with the ownership, management or operation of the Land or
Improvements or is located on the Land or in the Improvements including ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances (other than Fixtures);

_____________________________________________________________________________________________________
    PAGE5

--------------------------------------------------------------------------------



(iv)     any operating agreements relating to the Land or the Improvements;
(v)     any surveys, plans and specifications and contracts for architectural,
engineering and
construction services relating to the Land or the Improvements;
(vi)    all other intangible property, general intangibles and rights relating
to the operation of,
or used in connection with, the Land or the Improvements, including all
governmental
permits relating to any activities on the Land and including subsidy or similar
payments received from any sources, inCluding a governmental authority; and


(vii) any rights of Borrower in or under letters of credit.
(cc) "Property Jurisdiction" is defined in Section 30(a).
(dd) "Rents" means all rents (whether from residential or non-residential
space), revenues and other income of the Land or the Improvements, parking fees,
laundry and vending machine income and fees and charges for food, health care
and other services provided at the Mortgaged Property, whether now due, past
due, or to become due, and deposits forfeited by tenants.
(ee) "Taxes" means all taxes, assessments, vault rentals and other charges, if
any, whether general, special or otherwise, including all assessments for
schools, public betterments and general or local improvements, which are levied,
assessed or imposed by any public authority or quasi-public authority, and
which, if not paid, will become a lien on the Land or the Improvements.
(ff) "Transfer" is defined in Section 21.
2. UNIFORM COMMERCIAL CODE SECURITY AGREEMENT.
(a) This Instrument is also a security agreement under the Uniform Commercial
Code for any of the Mortgaged Property which, under applicable law, may be
subjected to a security interest under the Uniform Commercial Code, whether such
Mortgaged Property is owned now or acquired in the future, and all products and
cash and non-cash proceeds thereof (collectively, "UCC Collateral"), and
Borrower hereby grants to Lender a security interest in the UCC Collateral.
Borrower hereby authorizes Lender to prepare and file financing statements,
continuation statements and financing statement amendments in such form as
Lender may require to perfect or continue the perfection of this security
interest and Borrower agrees, if Lender so requests, to execute and deliver to
Lender such financing statements, continuation statements and amendments.
Borrower shall pay all filing costs and all costs and expenses of any record
searches for financing statements and/or amendments that Lender may require.
Without the prior written consent of Lender, Borrower shall not create or permit
to exist any other lien or security interest in any of the VCC Collateral.
(b) Unless Borrower gives Notice to Lender within 30 days after the occurrence
of any of the following, and executes and delivers to Lender modifications or
supplements of this Instrument (and any financing statement which may be filed
in connection with this Instrument) as Lender may require, Borrower shall not
(i) change its name, identity, structure or jurisdiction of organization; (ii)
change the location of its place of business (or chief executive office if more
than one place of business); or (iii) add to or change any location at which any
of the Mortgaged Property is stored, held or located.
(c) If an Event of Default has occurred and is continuing, Lender shall have the
remedies of a secured party under the Uniform Commercial Code, in addition to
all remedies provided by this

_____________________________________________________________________________________________________
    PAGE6

--------------------------------------------------------------------------------



Instrument or existing under applicable law. In exercising any remedies, Lender
may exercise its remedies against the UCC Collateral separately or together, and
in any order, without in any way affecting the availability of Lender's other
remedies.
(d) This Instrument constitutes a financing statement with respect to any part
of the Mortgaged Property that is or may become a Fixture, if permitted by
applicable law.
3. ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.
(a) As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all Rents. It is the intention
of Borrower to establish a present, absolute and irrevocable transfer and
assignment to Lender of all Rents and to authorize and empower Lender to collect
and receive all Rents without the necessity of further action on the part of
Borrower. Promptly upon request by Lender, Borrower agrees to execute and
deliver such further assignments as Lender may from time to time require.
Borrower and Lender intend this assignment of Rents to be immediately effective
and to constitute an absolute present assignment and not an assignment for
additional security only. For purposes of giving effect to this absolute
assignment of Rents, and for no other purpose, Rents shall not be deemed to be a
part of the Mortgaged Property. However, if this present, absolute and
unconditional assignment of Rents is not enforceable by its terms under the laws
of the Property Jurisdiction, then the Rents shall be included as a part of the
Mortgaged Property and it is the intention of the Borrower that in this
circumstance this Instrument create and perfect a lien on Rents in favor of
Lender, which lien shaH be effective as of the date o this Instrument.
(b) After the occurrence of an Event of Default, Borrower authorizes Lender to
collect, sue for and compromise Rents and directs each tenant of the Mortgaged
Property to pay all Rents to, or as directed by, Lender. However, until the
occurrence of an Event of Default, Lender hereby grants to Borrower a revocable
license to collect and receive all Rents, to hold all Rents in trust for the
benefit of Lender and to apply all Rents to pay the installments of interest and
principal then due and payable under the Note and the other amounts then due and
payable under the other Loan Documents, including Imposition Deposits, and to
pay the current costs and expenses of managing, operating and maintaining the
Mortgaged Property, including utilities, Taxes and insurance premiums (to the
extent not included in Imposition Deposits), tenant improvements and other
capital expenditures. So long as no Event of Default has occurred and is
continuing, the Rents remaining after application pursuant to the preceding
sentence may be retained by Borrower free and clear of, and released from,
Lender's rights with respect to Rents under this Instrument. From and after the
occurrence of an Event of Default, and without the necessity of Lender entering
upon and taking and maintaining control of the Mortgaged Property directly, or
by a receiver, Borrower's license to collect Rents shall automatically terminate
and Lender shall without Notice be entitled to all Rents as they become due and
payable, including Rents then due and unpaid. Borrower shall pay to Lender upon
demand all Rents to which Lender is entitled. At any time on or after the date
of Lender's demand for Rents, (i) Lender may give, and Borrower hereby
irrevocably authorizes Lender to give, notice to all tenants of the Mortgaged
Property instructing them to pay all Rents to Lender, (ii) no tenant shall be
obligated to inquire further as to the occurrence or continuance of an Event of
Default, and (iii) no tenant shall be obligated to pay to Borrower any amounts
which are actually paid to Lender in response to such a notice. Any such notice
by Lender shall be delivered to each tenant personally, by mail or by delivering
such demand to each rental unit. Borrower shall not interfere with and shall
cooperate with Lender's collection of such Rents.
(c) Borrower represents and warrants to Lender that Borrower has not executed
any prior

_____________________________________________________________________________________________________
    PAGE7

--------------------------------------------------------------------------------



assignment of Rents (other than an assignment of Rents securing any prior
indebtedness that is being assigned to Lender, or paid off and discharged with
the proceeds of the loan evidenced by the Note), that Borrower has not
performed, and Borrower covenants and agrees that it will not perform, any acts
and has not executed, and shall not execute, any instrument which would prevent
Lender from exercising its rights under this Section 3, and that at the time of
execution of this Instrument there has been no anticipation or prepayment of any
Rents for more than two months prior to the due dates of such Rents. Borrower
shall not collect or accept payment of any Rents more than two months prior to
the due dates of such Rents.
(d) If an Event of Default has occurred and is continuing, Lender may,
regardless of the adequacy of Lender's security or the solvency of Borrower and
even in the absence of waste, enter upon and take and maintain full control of
the Mortgaged Property in order to perform all acts that Lender in its
discretion determines to be necessary or desirable for the operation and
maintenance of the Mortgaged Property, including the execution, cancellation or
modification of Leases, the collection of all Rents, the making of repairs to
the Mortgaged Property and the execution or termination of contracts providing
for the management, operation or maintenance of the Mortgaged Property, for the
purposes of enforcing the assignment of Rents pursuant to Section 3( a),
protecting the Mortgaged Property or the security of this Instrument, or for
such other purposes as Lender in its discretion may deem necessary or desirable.
Alternatively, if an Event of Default has occurred and is continuing, regardless
of the adequacy of Lender's security, without regard to Borrower's solvency and
without the necessity of giving prior notice (oral or written) to Borrower,
Lender may apply to any court having jurisdiction for the appointment of a
receiver for the Mortgaged Property to take any or all of the actions set forth
in the preceding sentence. If Lender elects to seek the appointment of a
receiver for the Mortgaged Property at any time after an Event of Default has
occurred and is continuing, Borrower, by its execution of this Instrument,
expressly consents to the appointment of such receiver, including the
appointment of a receiver ex parte if permitted by applicable law. Lender or the
receiver, as the case may be, shall be entitled to receive a reasonable fee for
managing the Mortgaged Property. Immediately upon appointment of a receiver or
immediately upon the Lender's entering upon and taking possession and control of
the Mortgaged Property, Borrower shall surrender possession of the Mortgaged
Property to Lender or the receiver, as the case may be, and shall deliver to
Lender or the receiver, as the case may be, all documents, records (including
records on electronic or magnetic media), accounts, surveys, plans, and
specifications relating to the Mortgaged Property and all security deposits and
prepaid Rents. In the event Lender takes possession and control of the Mortgaged
Property, Lender may exclude Borrower and its representatives from the Mortgaged
Property. Borrower acknowledges and agrees that the exercise by Lender of any of
the rights conferred under this Section 3 shall not be construed to make Lender
a mortgagee-in-possession of the Mortgaged Property so long as Lender has not
itself entered into actual possession of the Land and Improvements.
(e) If Lender enters the Mortgaged Property, Lender shall be liable to account
only to Borrower and only for those Rents actually received. Except to the
extent of Lender's gross negligence or willful misconduct, Lender shall not be
liable to Borrower, anyone claiming under or through Borrower or anyone having
an interest in the Mortgaged Property, by reason of any act or omission of
Lender under Section 3(d), and Borrower hereby releases and discharges Lender
from any such liability to the fullest extent permitted by law.
(f) If the Rents are not sufficient to meet the costs of taking control of and
managing the Mortgaged Property and collecting the Rents, any funds expended by
Lender for such purposes shall become an additional part of the Indebtedness as
provided in Section 12.
(g) Any entering upon and taking of control of the Mortgaged Property by Lender
or the receiver, as the case may be, and any application of Rents as provided in
this Instrument shall not cure or waive

_____________________________________________________________________________________________________
    PAGE8

--------------------------------------------------------------------------------



any Event of Default or invalidate any other right or remedy of Lender under
applicable law or provided for in this Instrument.
4. ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY.
(a) As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all of Borrower's right, title
and interest in, to and under the Leases, including Borrower's right, power and
authority to modify the terms of any such Lease, or extend or terminate any such
Lease. It is the intention of Borrower to establish a present, absolute and
irrevocable transfer and assignment to Lender of all of Borrower's right, title
and interest in, to and under the Leases. Borrower and Lender intend this
assignment of the Leases to be immediately effective and to constitute an
absolute present assignment and not an assignment for additional security only.
For purposes of giving effect to this absolute assignment of the Leases, and for
no other purpose, the Leases shall not be deemed to be a part of the Mortgaged
Property. However, if this present, absolute and unconditional assignment of the
Leases is not enforceable by its terms under the laws of the Property
Jurisdiction, then the Leases shall be included as a part of the Mortgaged
Property and it is the intention of the Borrower that in this circumstance this
Instrument create and perfect a lien on the Leases in favor of Lender, which
lien shall be effective as of the date of this Instrument.
(b) Until Lender gives Notice to Borrower of Lender's exercise of its rights
under this Section 4, Borrower shall have all rights, power and authority
granted to Borrower under any Lease (except as otherwise limited by this Section
or any other provision of this Instrument), including the right, power and
authority to modify the terms of any Lease or extend or terminate any Lease.
Upon the occurrence of an Event of Default, the permission given to Borrower
pursuant to the preceding sentence to exercise all rights, power and authority
under Leases shall automatically terminate. Borrower shall comply with and
observe Borrower's obligations under all Leases, including Borrower's
obligations pertaining to the maintenance and disposition of tenant security
deposits.
(c) Borrower acknowledges and agrees that the exercise by Lender, either
directly or by a receiver, of any of the rights conferred under this Section 4
shall not be construed to make Lender a mortgagee-in-possession of the Mortgaged
Property so long as Lender has not itself entered into actual possession of the
Land and the Improvements. The acceptance by Lender of the assignment of the
Leases pursuant to Section 4(a) shall not at any time or in any event obligate
Lender to take any action under this Instrument or to expend any money or to
incur any expenses. Except to the extent of Lender's gross negligence or willful
misconduct, Lender shall not be liable in any way for any injury or damage to
person or property sustained by any person or persons, firm or corporation in or
about the Mortgaged Property. Prior to Lender's actual entry into and taking
possession of the Mortgaged Property, Lender shall not (i) be obligated to
perform any of the terms, covenants and conditions contained in any Lease (or
otherwise have any obligation with respect to any Lease); (ii) be obligated to
appear in or defend any action or proceeding relating to the Lease or the
Mortgaged Property; or (iii) be responsible for the operation, control, care,
management or repair of the Mortgaged Property or any portion of the Mortgaged
Property. The execution of this Instrument by Borrower shall constitute
conclusive evidence that all responsibility for the operation, control, care,
management and repair of the Mortgaged Property is and shall be that of
Borrower, prior to such actual entry and taking of possession.
(d) Upon delivery of Notice by Lender to Borrower of Lender's exercise of
Lender's rights under this Section 4 at any time after the occurrence of an
Event of Default, and without the necessity of Lender entering upon and taking
and maintaining control of the Mortgaged Property directly, by a receiver, or by

_____________________________________________________________________________________________________
    PAGE9

--------------------------------------------------------------------------------



any other manner or proceeding permitted by the laws of the Property
Jurisdiction, Lender immediately shall have all rights, powers and authority
granted to Borrower under any Lease, including the right, power and authority to
modify the terms of any such Lease, or extend or terminate any such Lease.
(e) Borrower shall, promptly upon Lender's request, deliver to Lender an
executed copy of each residential Lease then in effect. All Leases for
residential dwelling units shall be on forms approved by Lender, shall be for
initial terms of at least six months and not more than two years, and shall not
include options to purchase. If Borrower is a cooperative housing corporation,
association or other validly organized entity under municipal, county, state or
federal law, notwithstanding anything to the contrary contained in this
subsection, so long as Borrower is not in breach of any covenant of this
Instrument, Lender hereby consents to the execution of leases of apartments for
a term in excess of two years from Borrower to a tenant shareholder of Borrower,
to the surrender or termination of such leases of apartments where the
surrendered or terminated lease is immediately replaced or where the Borrower
makes its best efforts to secure such immediate replacement by a newly executed
lease of the same apartment to a tenant shareholder of the Borrower. However, no
consent is hereby given by Lender to any execution, surrender, termination or
assignment of a lease under terms that would waive or reduce the obligation of
the resulting tenant shareholder under such lease to pay cooperative assessments
in full when due or the obligation of the former tenant shareholder to pay any
unpaid portion of such assessments.
(f) Borrower shall not lease any portion of the Mortgaged Property for
nonresidential use except with the prior written consent of Lender and Lender's
prior written approval of the Lease agreement. Borrower shall not modify the
terms of, or extend or terminate, any Lease for non-residential use (including
any Lease in existence on the date of this Instrument) without the prior written
consent of Lender. However, Lender's consent shall not be required for the
modification or extension of a non-residential Lease if such modification or
extension is on terms at least as favorable to Borrower as those customary at
that time in the applicable market and the income from the extended or modified
Lease will not be less than the income received from the Lease as of the date of
this Instrument. Borrower shall, without request by Lender, deliver an executed
copy of each non-residential Lease to Lender promptly after such Lease is
signed. All non-residential Leases, including renewals or extensions of existing
Leases, shall specifically provide that (i) such Leases are subordinate to the
lien of this Instrument; (ii) the tenant shall attorn to Lender and any
purchaser at a foreclosure sale, such attornment to be self-executing and
effective upon acquisition of title to the Mortgaged Property by any purchaser
at a foreclosure sale or by Lender in any manner; (iii) the tenant agrees to
execute such further evidences of attornment as Lender or any purchaser at a
foreclosure sale may from time to time request; (iv) the Lease shall not be
terminated by foreclosure or any other transfer of the Mortgaged Property; (v)
after a foreclosure sale of the Mortgaged Property, Lender or any other
purchaser at such foreclosure sale may, at Lender's or such purchaser's option,
accept or terminate such Lease; and (vi) the tenant shall, upon receipt after
the occurrence of an Event of Default of a written request from Lender, pay all
Rents payable under the Lease to Lender.
(g) Borrower shall not receive or accept Rent under any Lease (whether
residential or non-residential) for more than two months in advance.


5. PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER LOAN DOCUMENTS; PREPAYMENT
PREMIUM. Borrower shall pay the Indebtedness when due in accordance with the
terms of the Note and the other Loan Documents and shall perform, observe and
comply with all other provisions of the Note and the other Loan Documents.
Borrower shall pay a prepayment premium in connection with certain prepayments
of the Indebtedness, including a payment made after Lender's

_____________________________________________________________________________________________________
    PAGE10

--------------------------------------------------------------------------------



exercise of any right of acceleration of the Indebtedness, as provided in the
Note.
6. EXCULPATION. Borrower's personal liability for payment of the Indebtedness
and for performance of the other obligations to be performed by it under this
Instrument is limited in the manner, and to the extent, provided in the Note.
7. DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES.
(a) Unless this requirement is waived in writing by Lender, which waiver may be
contained in this Section 7(a), Borrower shall deposit with Lender on the day
monthly installments of principal or interest, or both, are due under the Note
(or on another day designated in writing by Lender), until the Indebtedness is
paid in full, an additional amount sufficient to accumulate with Lender the
entire sum required to pay, when due, the items marked "Collect" below. Lender
will not require the Borrower to make Imposition Deposits with respect to the
items marked "Deferred" below.
[Deferred]
Hazard Insurance premiums or other insurance premiums required
 
 
by Lender under Section 19,
 
[Collect]
Taxes,
 
[Deferred]
water and sewer charges (that could become a lien on the
 
 
Mortgaged Property),
 
[N/A]
ground rents,
 
[Deferred]
assessments or other charges (that could become a lien on the
 
 
Mortgaged Property)
 

The amounts deposited under the preceding sentence are collectively referred to
in this Instrument as the "Imposition Deposits." The obligations of Borrower for
which the Imposition Deposits are required are collectively referred to in this
Instrument as "Impositions." The amount of the Imposition Deposits shall be
sufficient to enable Lender to pay each Imposition before the last date upon
which such payment may be made without any penalty or interest charge being
added. Lender shall maintain records indicating how much of the monthly
Imposition Deposits and how much of the aggregate Imposition Deposits held by
Lender are held for the purpose of paying Taxes, insurance premiums and each
other Imposition.
(b) Imposition Deposits shall be held in an institution (which may be Lender, if
Lender is such an institution) whose deposits or accounts are insured or
guaranteed by a federal agency. Lender shall not be obligated to open additional
accounts or deposit Imposition Deposits in additional institutions when the
amount of the Imposition Deposits exceeds the maximum amount of the federal
deposit insurance or guaranty. Lender shall apply the Imposition Deposits to pay
Impositions so long as no Event of Default has occurred and is continuing.
Unless applicable law requires, Lender shall not be required to pay Borrower any
interest, earnings or profits on the Imposition Deposits. As additional security
for all of Borrower's obligations under this Instrument and the other Loan
Documents, Borrower hereby pledges and grants to Lender a security interest in
the Imposition Deposits and all proceeds of, and all interest and dividends on,
the Imposition Deposits. Any amounts deposited with Lender under this Section 7
shall not be trust funds, nor shall they operate to reduce the Indebtedness,
unless applied by Lender for that purpose under Section 7(e).

_____________________________________________________________________________________________________
    PAGE11

--------------------------------------------------------------------------------



(c) If Lender receives a bill or invoice for an Imposition, Lender shall pay the
Imposition from the Imposition Deposits held by Lender. Lender shall have no
obligation to pay any Imposition to the extent it exceeds Imposition Deposits
then held by Lender. Lender may pay an Imposition according to any bill,
statement or estimate from the appropriate public office or insurance company
without inquiring into the accuracy of the bill, statement or estimate or into
the validity of the Imposition.
(d) If at any time the amount of the Imposition Deposits held by Lender for
payment of a specific Imposition exceeds the amount reasonably deemed necessary
by Lender, the excess shall be credited against future installments of
Imposition Deposits. If at any time the amount of the Imposition Deposits held
by Lender for payment of a specific Imposition is less than the amount
reasonably estimated by Lender to be necessary, Borrower shall pay to Lender the
amount of the deficiency within 15 days after Notice from Lender.
(e) If an Event of Default has occurred and is continuing, Lender may apply any
Imposition Deposits, in any amounts and in any order as Lender determines, in
Lender's discretion, to pay any Impositions or as a credit against the
Indebtedness. Upon payment in full of the Indebtedness, Lender shall refund to
Borrower any Imposition Deposits held by Lender.
(f) If Lender does not collect an Imposition Deposit with respect to an
Imposition either marked "Deferred" in Section 7(a) or pursuant to a separate
written waiver by Lender, then on or before the date each such Imposition is
due, or on the date this Instrument requires each such Imposition to be paid,
Borrower must provide Lender with proof of payment of each such Imposition for
which Lender does not require collection of Imposition Deposits. Lender may
revoke its deferral or waiver and require Borrower to deposit with Lender any or
all of the Imposition Deposits listed in Section 7(a), regardless of whether any
such item is marked "Deferred" in such section, upon Notice to Borrower, (i) if
Borrower does not timely pay any of the Impositions, (ii) if Borrower fails to
provide timely proof to Lender of such payment, or (iii) at any time during the
existence of an Event of Default.
(g) In the event of a Transfer prohibited by or requiring Lender's approval
under Section 21, Lender's waiver of the collection of any Imposition Deposit in
this Section 7 may be modified or rendered void by Lender at Lender's option by
Notice to Borrower and the transferee(s) as a condition of Lender's approval of
such Transfer.
8. COLLATERAL AGREEMENTS. Borrower shall deposit with Lender such amounts as may
be required by any Collateral Agreement and shall perform all other obligations
of Borrower under each Collateral Agreement.
9. APPLICATION OF PAYMENTS. If at anytime Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, then Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender's discretion. Neither Lender'S acceptance of an amount that is
less than all amounts then due and payable nor Lender's application of such
payment in the manner authorized shall constitute or be deemed to constitute
either a waiver of the unpaid amounts or an accord and satisfaction.
Notwithstanding the application of any such amount to the Indebtedness,
Borrower's obligations under this Instrument and the Note shall remain
unchanged.

_____________________________________________________________________________________________________
    PAGE12

--------------------------------------------------------------------------------



10. COMPLIANCE WITH LAWS. Borrower shall comply with all laws, ordinances,
regulations and requirements of any Governmental Authority and all recorded
lawful covenants and agreements relating to or affecting the Mortgaged Property,
including all laws, ordinances, regulations, requirements and covenants
pertaining to health and safety, construction of improvements on the Mortgaged
Property, fair housing, disability accommodation, zoning and land use, and
Leases. Borrower also shall comply with all applicable laws that pertain to the
maintenance and disposition of tenant security deposits. Borrower shall at all
times maintain records sufficient to demonstrate compliance with the provisions
of this Section 10. Borrower shall take appropriate measures to prevent, and
shall not engage in or knowingly permit, any illegal activities at the Mortgaged
Property that could endanger tenants or visitors, result in damage to the
Mortgaged Property, result in forfeiture of the Mortgaged Property, or otherwise
materially impair the lien created by this Instrument or Lender's interest in
the Mortgaged Property. Borrower represents and warrants to Lender that no
portion of the Mortgaged Property has been or will be purchased with the
proceeds of any illegal activity.
11. USE OF PROPERTY. Unless required by applicable law, Borrower shall not
(a) allow changes in the use for which all or any part of the Mortgaged
Property. is being used at the time this Instrument was executed, except for any
change in use approved by Lender, (b) convert any individual dwelling units or
common areas to commercial use; (c) initiate a change in the zoning
classification of the Mortgaged Property or acquiesce without Notice to and
consent of Lender in a change in the zoning classification of the Mortgaged
Property, (d) establish any condominium or cooperative regime with respect to
the Mortgaged Property, (e) combine all or any part of the Mortgaged Property
with all or any part of a tax parcel which is not part of the Mortgaged
Property, or (t) subdivide or otherwise split any tax parcel constituting all or
any part of the Mortgaged Property without the prior consent of Lender.


12. PROTECTION OF LENDER'S SECURITY; INSTRUMENT SECURES FUTURE ADVANCES.
(a) If Borrower fails to perform any of its obligations under this Instrument or
any other Loan Document, or if any action or proceeding is commenced which
purports to affect the Mortgaged Property, Lender's security or Lender's rights
under this Instrument, including eminent domain, insolvency, code enforcement,
civil or criminal forfeiture, enforcement of Hazardous Materials Laws,
fraudulent conveyance or reorganizations or proceedings involving a bankrupt or
decedent, then Lender at Lender's option may make such appearances, file such
documents, disburse such sums and take such actions as Lender reasonably deems
necessary to perform such obligations of Borrower and to protect Lender's
interest, including (i) payment of Attorneys' Fees and Costs, (ii) payment of
fees and out-of-pocket expenses of accountants, inspectors and consultants,
(iii) entry upon the Mortgaged Property to make repairs or secure the Mortgaged
Property, (iv) procurement of the insurance required by Section 19, and (v)
payment of amounts which Borrower has failed to pay under Sections 15 and 17.
(b) Any amounts disbursed by Lender under this Section 12, or under any other
provision of this Instrument that treats such disbursement as being made under
this Section 12, shall be secured by this Instrument, shall be added to, and
become part of, the principal component of the Indebtedness, shall be
immediately due and payable and shall bear interest from the date of
disbursement until paid at the "Default Rate," as defined in the Note.

_____________________________________________________________________________________________________
    PAGE13

--------------------------------------------------------------------------------



(c) Nothing in this Section 12 shall require Lender to incur any expense or take
any action.


13. INSPECTION.
(a) Lender, its agents, representatives, and designees may make ()r cause to be
made entries upon and inspections of the Mortgaged Property (including
environmental inspections and tests) during normal business hours, or at any
other reasonable time, upon reasonable notice to Borrower if the inspection is
to include occupied residential units (which notice need not be in writing).
Notice to Borrower shall not be required in the case of an emergency, as
determined in Lender's discretion, or when an Event of Default has occurred and
is continuing.
(b) If Lender determines that Mold has developed as a result of a water
intrusion event or leak, Lender, at Lender's discretion, may require that a
professional inspector inspect the Mortgaged Property as frequently as Lender
determines is necessary until any issue with Mold and its cause(s) are resolved
to Lender's satisfaction. Such inspection shall be limited to a visual and
olfactory inspection of the area that has experienced the Mold, water intrusion
event or leak. Borrower shall be responsible for the cost of such professional
inspection and any remediation deemed to be necessary as a result of the
professional inspection. After any issue with Mold, water intrusion or leaks is
remedied to Lender's satisfaction, Lender shall not require a professional
inspection any more frequently than once every three years unless Lender is
otherwise aware of Mold as a result of a subsequent water intrusion event or
leak.
(c) If Lender or Loan Servicer determines not to conduct an annual inspection of
the Mortgaged Property, and in lieu thereof Lender requests a certification,
Borrower shall be prepared to provide and must actually provide to Lender a
factually correct certification each year that the annual inspection is waived
to the following effect:
Borrower has not received any written complaint, notice, letter or other written
communIcation from tenants, management agent or governmental authorities
regarding odors, indoor air quality, mold, fungus, microbial contamination or
pathogenic organisms ("Mold") or any activity, condition, event or omission that
causes or facilitates the growth of Mold on or in any part of the Mortgaged
Property or if Borrower has received any such written complaint, notice, letter
or other written communication that Borrower has investigated and determined
that no Mold activity, condition or event exists or alternatively has fully and
properly remediated such activity, condition, event or omission in compliance
with the Moisture Management Plan for the Mortgaged Property.
If Borrower is unwilling or unable to provide such certification, Lender may
require a professional inspection of the Mortgaged Property at Borrower's
expense.
14. BOOKS AND RECORDS; FINANCIAL REPORTING.
(a) Borrower shall keep and maintain at all times at the Mortgaged Property or
the management agent's office, and upon Lender's request shall make available at
the Mortgaged Property (or, at Borrower's option, at the management agent's
office), complete and accurate books of account and records (including copies of
supporting bills and invoices) adequate to reflect correctly the operation of

_____________________________________________________________________________________________________
    PAGE14

--------------------------------------------------------------------------------



the Mortgaged Property, and copies of all written contracts, Leases, and other
instruments which affect the Mortgaged Property. The books, records, contracts,
Leases and other instruments shall be subject to examination and inspection by
Lender at any reasonable time.
(b) Within 120 days after the end of each fiscal year of Borrower, Borrower
shall furnish to Lender a statement of income and expenses for Borrower's
operation of the Mortgaged Property for that fiscal year, a statement of changes
in financial position of Borrower relating to the Mortgaged Property for that
fiscal year and, when requested by Lender, a balance sheet showing all assets
and liabilities of Borrower relating to the Mortgaged Property as of the end of
that fiscal year. If Borrower's fiscal year is other than the calendar year,
Borrower must also submit to Lender a year-end statement of income and expenses
within 120 days after the end of the calendar year.
(c) Within 120 days after the end of each calendar year, and at any other time,
upon Lender's request, Borrower shall furnish to Lender each of the following.
However, Lender shall not require any of the following more frequently than
quarterly except when there has been an Event of Default and such Event of
Default is continuing, in which case Lender may, upon written request to
Borrower, require Borrower to furnish any of the following more frequently:
(i) a rent schedule for the Mortgaged Property showing the name of each tenant,
and for each tenant, the space occupied, the lease expiration date, the rent
payable for the current month, the date through which rent has been paid, and
any related information requested by Lender;
(ii) an accounting of all security deposits held pursuant to all Leases,
including the name of the institution (if any) and the names and identification
numbers of the accounts (if any) in which such security deposits are held and
the name of the person to contact at such financial institution, along with any
authority or release necessary for Lender to access information regarding such
accounts; and
(iii) a statement that identifies all owners of any interest in Borrower and any
Controlling Entity and the interest held by each (unless Borrower or any
Controlling Entity is a publicly-traded entity in which case such statement of
ownership shall not be required), if Borrower or a Controlling Entity is a
corporation, all officers and directors of Borrower and the Controlling Entity,
and if Borrower or a Controlling Entity is a limited liability company, all
managers who are not members.
(d) At any time upon Lender's request, Borrower shall furnish to Lender each of
the following. However, Lender shall not require any of the following more
frequently than quarterly except when there has been an Event of Default and
such Event of Default is continuing, in which case Lender may require Borrower
to furnish any of the following more frequently:


(i) a balance sheet, a statement of income and expenses for Borrower and a
statement of changes in financial position of Borrower for Borrower's most
recent fiscal year;
(ii) a quarterly or year-to-date income and expense statement for the Mortgaged
Property; and

_____________________________________________________________________________________________________
    PAGE15

--------------------------------------------------------------------------------



(iii) a monthly property management report for the Mortgaged Property, showing
the number of inquiries made and rental applications received from tenants or
prospective tenants and deposits received from tenants and any other information
requested by Lender.
(e) Upon Lender's request at any time when an Event of Default has occurred and
is continuing, Borrower shall furnish to Lender monthly income and expense
statements and rent schedules for the Mortgaged Property.
(f) An individual having authority to bind Borrower shall certify each of the
statements, schedules and reports required by Sections 14(b) through 14(e) to be
complete and accurate. Each of the statements, schedules and reports required by
Sections 14(b) through 14(e) shall be in such form and contain such detail as
Lender may reasonably require. Lender also may require that any of the
statements, schedules or reports listed in Section 14(b) and 14(c)(i) and (ii)
be audited at Borrower's expense by independent certified public accountants
acceptable to Lender, at any time when an Event of Default has occurred and is
continuing or at any time that Lender, in its reasonable judgment, determines
that audited financial statements are required for an accurate assessment of the
financial condition of Borrower or of he Mortgaged Property.
(g) If Borrower fails to provide in a timely manner the statements, schedules
and reports required by Sections 14(b) through (e), Lender shall give Borrower
Notice specifying the statements, schedules and reports required by Section
14(b) through (e) that Borrower has failed to provide. If Borrower has not
provided the required statements, schedules and reports within 10 Business Days
following such Notice, then Lender shall have the right to have Borrower's books
and records audited, at Borrower's expense, by independent certified public
accountants selected by Lender in order to obtain such statements, schedules and
reports, and all related costs and expenses of Lender shall become immediately
due and payable and shall become an additional part of the Indebtedness as
provided in Section 12. Notice to Borrower shall not be required in the case of
an emergency, as determined in Lender's discretion, or when an Event of Default
has occurred and is continuing.


(h) If an Event of Default has occurred and is continuing, Borrower shall
deliver to Lender upon written demand all books and records relating to the
Mortgaged Property or its operation.


(i) Borrower authorizes Lender to obtain a credit report on Borrower at any
time.


15. TAXES; OPERATING EXPENSES.
(a) Subject to the provisions of Section IS(c) and Section 15(d}, Borrower shall
pay, or cause to be paid, all Taxes when due and before the addition of any
interest, fine, penalty or cost for nonpayment.
(b) Subject to the provisions of Section 15(c), Borrower shall (i) pay the
expenses of operating, managing, maintaining and·repairing the Mortgaged
Property (including utilities, repairs and replacements) before the last date
upon which each such payment may be made without any penalty or interest charge
being added, and (ii) pay insurance premiums at least 30 days prior to the
expiration date of each policy of insurance, unless applicable law specifies
some lesser period.
(c) If Lender is collecting Imposition Deposits, to the extent that Lender holds
sufficient

_____________________________________________________________________________________________________
    PAGE16

--------------------------------------------------------------------------------



Imposition Deposits for the purpose of paying a specific Imposition, then
Borrower shall not be obligated to pay such Imposition, so long as no Event of
Default exists and Borrower has timely delivered to Lender any bills or premium
notices that it has received. If an Event of Default exists, Lender may exercise
any rights Lender may have with respect to Imposition Deposits without regard to
whether Impositions are then due and payable. Lender shall have no liability to
Borrower for failing to pay any Impositions to the extent that (i) any Event of
Default has occurred and is continuing, (ii) insufficient Imposition Deposits
are held by Lender at the time an Imposition becomes due and payable or (iii)
Borrower has failed to provide Lender with bills and premium notices as provided
above.
(d) Borrower, at its own expense, may contest by appropriate legal proceedings,
'conducted diligently and in good faith, the amount or validity of any
Imposition other than insurance premiums, if(i) Borrower notifies Lender of the
commencement or expected commencement of such proceedings, (ii) the Mortgaged
Property is not in danger of being sold or forfeited, (iii) if Borrower has not
already paid the Imposition, Borrower deposits with Lender reserves sufficient
to pay the contested Imposition, if requested by Lender, and (iv) Borrower
furnishes whatever additional security is required in the proceedings or is
reasonably requested by Lender.
(e) Borrower shall promptly deliver to Lender a copy of all notices of, and
invoices for, Impositions, and if Borrower pays any Imposition directly,
Borrower shall furnish to Lender, on or before the date this Instrument requires
such Impositions to be paid, receipts evidencing that such payments were made.
16. LIENS; ENCUMBRANCES. Borrower acknowledges that, to the extent provided in
Section 21, the grant, creation or existence of any mortgage, deed of trust,
deed to secure debt, security interest or other lien or encumbrance (a "Lien")
on the Mortgaged Property (other than the lien of this Instrument) or on certain
ownership interests in Borrower, whether voluntary, involuntary or by operation
of law, and whether or not such Lien has priority over the lien of this
Instrument, is a "Transfer" which constitutes an Event of Default and subjects
Borrower to personal liability under the Note.
17. PRESERVATION, MANAGEMENT AND MAINTENANCE OF MORTGAGED PROPERTY.
(a) Borrower shall not commit waste or permit impairment or deterioration of the
Mortgaged Property.
(b) Borrower shall not abandon the Mortgaged Property.
(c) Borrower shall restore or repair promptly, in a good and workmanlike manner,
any damaged part of the Mortgaged Property to the equivalent of its original
condition, or such other condition as Lender may approve in writing, whether or
not insurance proceeds or condemnation awards are available to cover any costs
of such restoration or repair; however, Borrower shall not be obligated to
perform such restoration or repair if(i) no Event of Default has occurred and is
continuing, and (ii) Lender has elected to apply any available insurance
proceeds and/or condemnation awards to the payment of Indebtedness pursuant to
Section 19(h)(ii), (iii), (iv) or (v), or pursuant to Section 20.

_____________________________________________________________________________________________________
    PAGE17

--------------------------------------------------------------------------------



(d) Borrower shall keep the Mortgaged Property in good repair, including the
replacement of Personalty and Fixtures with items of equal or better function
and quality.
(e) Borrower shall provide for professional management of the Mortgaged Property
by a residential rental property manager satisfactory to Lender at all times
under a contract approved by Lender in writing, which contract must be
terminable upon not more than 30 days notice without the necessity of
establishing cause and without payment of a penalty or termination fee by
Borrower or its successors.
(f) Borrower shall give Notice to Lender of and, unless otherwise directed in
writing by Lender, shall appear in and defend any action or proceeding
purporting to affect the Mortgaged Property, Lender'S security or Lender's
rights under this Instrument. Borrower shall not (and shall not permit any
tenant or other person to) remove, demolish or alter the Mortgaged Property or
any part of the Mortgaged Property, including any removal, demolition or
alteration occurring in connection with a rehabilitation of all or part of the
Mortgaged Property, except (i) in connection with the replacement of tangible
Personalty, (ii) if Borrower is a cooperative housing corporation, to the extent
permitted with respect to individual dwelling units under the form of
proprietary lease or occupancy agreement and (iii) repairs and replacements in
connection with making an individual unit ready for a new occupant.
(g) Unless otherwise waived by Lender in writing, Borrower must have or must
establish and must adhere to the MMP. lf the Borrower is required to have an
MMP, the Borrower must keep all MMP documentation at the Mortgaged Property or
at the management agent's office and available for the Lender or the Loan
Servicer to review during any annual assessment or other inspection of the
Mortgaged Property that is required by Lender.
18. ENVIRONMENTAL HAZARDS.
(a) Except for matters described in Section 18(b), Borrower shall not cause or
permit any of the following:
(i) the presence, use, generation, release, treatment, processing, storage
(including storage in above ground and underground storage tanks), handling, or
disposal of any Hazardous Materials on or under the Mortgaged Property or any
other property of Borrower that is adjacent to the Mortgaged Property;
(ii) the transportation of any Hazardous Materials to, from, or across the
Mortgaged Property;
(iii) any occurrence or condition on the Mortgaged Property or any other
property of Borrower that is adjacent to the Mortgaged Property, which
occurrence or condition is or may be in violation of Hazardous Materials Laws;
(iv) any violation of or noncompliance with the terms of any Environmental
Permit with respect to the Mortgaged Property or any property of Borrower that
is adjacent to the Mortgaged Property;
(v) any violation or noncompliance with the terms of any O&M Program as defined
in subsection (d).

_____________________________________________________________________________________________________
    PAGE18

--------------------------------------------------------------------------------



The matters described in clauses (i) through (v) above, except as otherwise
provided in Section 18(b), are referred to collectively in this Section 18 as
"Prohibited Activities or Conditions."
(b) Prohibited Activities or Conditions shall not include lawful conditions
permitted by an O&M Program or the safe and lawful use and storage of quantities
of(i) pre-packaged supplies, cleaning materials and petroleum products
customarily used in the operation and maintenance of comparable multifamily
properties, (ii) cleaning materials, personal grooming items and other items
sold in pre-packaged containers for consumer use and used by tenants and
occupants of residential dwelling units in the Mortgaged Property; and (iii)
petroleum products used in the operation and maintenance of motor vehicles from
time to time located on the Mortgaged Property's parking areas, so long as all
of the foregoing are used, stored, handled, transported and disposed of in
compliance with Hazardous Materials Laws.
(c) Borrower shall take all commercially reasonable actions (including the
inclusion of appropriate provisions in any Leases executed after the date of
this Instrument) to prevent its employees, agents, and contractors, and all
tenants and other occupants from causing or permitting any Prohibited Activities
or Conditions. Borrower shall not lease or allow the sublease or use of all or
any portion of the Mortgaged Property to any tenant or subtenant for
nonresidential use by any user that, in the ordinary course of its business,
would cause or permit any Prohibited Activity or Condition.
(d) As required by Lender, Borrower shall also have established a written
operations and maintenance program with respect to certain Hazardous Materials.
Each such operations and maintenance program and any additional or revised
operations and maintenance programs established for the Mortgaged Property
pursuant to this Section 18 must be approved by Lender and shall be referred to
herein as an "O&M Program." Borrower shall comply in a timely manner with, and
cause all employees, agents, and contractors of Borrower and any other persons
present on the Mortgaged Property to comply with each O&M Program. Borrower
shall pay all costs of performance of Borrower's obligations under any O&M
Program, and Lender's out-of-pocket costs incurred in connection with the
monitoring and review of each O&M Program and Borrower's performance shall be
paid by Borrower upon demand by Lender. Any such out-of-pocket costs of Lender
that Borrower fails to pay promptly shall become an additional part of the
Indebtedness as provided in Section 12.
(e) Borrower represents and warrants to Lender that, except as previously
disclosed by Borrower to Lender in writing (which written disclosure may be in
certain environmental assessments and other written reports accepted by Lender
in connection with the funding of the Indebtedness and dated prior to the date
of this Instrument):
(i) Borrower has not at any time engaged in, caused or permitted any Prohibited
Activities or Conditions on the Mortgaged Property;
(ii) to the best of Borrower's knowledge after reasonable and diligent inquiry,
no Prohibited Activities or Conditions exist or have existed on the Mortgaged
Property;
(iii) the Mortgaged Property does not now contain any underground storage tanks,
and, to the best of Borrower's knowledge after reasonable and diligent inquiry,
the Mortgaged Property has not contained any underground storage tanks in the
past. If there is an underground storage tank located on the Mortgaged Property
that has been previously

_____________________________________________________________________________________________________
    PAGE19

--------------------------------------------------------------------------------



disclosed by Borrower to Lender in writing, that tank complies with all
requirements of Hazardous Materials Laws;
(iv) to the best of Borrower's knowledge after reasonable and diligent inquiry,
Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous Materials. Without
limiting the generality of the foregoing, Borrower has obtained all
Environmental Permits required for the operation of the Mortgaged Property in
accordance with Hazardous Materials Laws now in effect and all such
Environmental Permits are in full force and effect;
(v) to the best of Borrower's knowledge after reasonable and diligent inquiry,
no event has occurred with respect to the Mortgaged Property that constitutes,
or with the passing of time or the giving of notice would constitute,
noncompliance with the terms of any Environmental Permit;
(vi) there are no actions, suits, claims or proceedings pending or, to the best
of Borrower's knowledge after reasonable and diligent inquiry, threatened that
involve the Mortgaged Property and allege, arise out of, or relate to any
Prohibited Activity or Condition; and
(vii) Borrower has not received any written complaint, order, notice of
violation or other communication from any Governmental Authority with regard to
air emissions, water discharges, noise emissions or Hazardous Materials, or any
other environmental, health or safety matters affecting the Mortgaged Property
or any other property of Borrower that is adjacent to the Mortgaged Property.
(f) Borrower shall promptly notify Lender in writing upon the occurrence of any
of the following events:
(i) Borrower's discovery of any Prohibited Activity or Condition;
(ii) Borrower's receipt of or knowledge of any written complaint, order, notice
of violation or other communication from any tenant, management agent,
Governmental Authority or other person with regard to present or future alleged
Prohibited Activities or Conditions, or any other environmental, health or
safety matters affecting the Mortgaged Property or any other property of
Borrower that is adjacent to the Mortgaged Property; or
(iii) Borrower's breach of any of its obligations under this Section 18.
Any such notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Instrument, the Note, or any other Loan
Document.
(g) Borrower shall pay promptly the costs of any environmental inspections,
tests or audits, a purpose of which is to identify the extent or cause of or
potential for a Prohibited Activity or Condition ("Environmental Inspections"),
required by Lender in connection with any foreclosure or deed in lieu of
foreclosure, or as a condition of Lender's consent to any Transfer under Section
21, or required by Lender following a reasonable determination by Lender that
Prohibited Activities or Conditions may exist. Any such costs incurred by Lender
(including Attorneys' Fees and Costs and the costs of technical consultants
whether incurred in connection with any judicial or administrative process or
otherwise) that Borrower fails to pay promptly shall become an additional part
of the Indebtedness as provided in Section 12. As long as (i) no Event of
Default has occurred and is continuing, (ii) Borrower has actually

_____________________________________________________________________________________________________
    PAGE20

--------------------------------------------------------------------------------



paid for or reimbursed Lender for all costs of any such Environmental
Inspections performed or required by Lender, and (iii) Lender is not prohibited
by law, contract or otherwise from doing so, Lender shall make available to
Borrower, without representation of any kind, copies of Environmental
Inspections prepared by third parties and delivered to Lender. Lender hereby
reserves the right, and Borrower hereby expressly authorizes Lender, to make
available to any party, including any prospective bidder at a foreclosure sale
of the Mortgaged Property, the results of any Environmental Inspections made by
or for Lender with respect to the Mortgaged Property. Borrower consents to
Lender notifying any party (either as part of a notice of sale or otherwise) of
the results of any Environmental Inspections made by or for Lender. Borrower
acknowledges that Lender cannot control or otherwise assure the truthfulness or
accuracy of the results of any Environmental Inspections and that the release of
such results to prospective bidders at a foreclosure sale of the Mortgaged
Property may have a material and adverse effect upon the amount that a party may
bid at such sale. Borrower agrees that Lender shall have no liability whatsoever
as a result of delivering the results to any third party of any Environmental
Inspections made by or for Lender, and Borrower hereby releases and forever
discharges Lender from any and all claims, damages, or causes of action, arising
out of, connected with or incidental to the results of, the delivery of any of
Environmental Inspections made by or for Lender.
(h) If any investigation, site monitoring, containment, clean-up, restoration or
other remedial work ("Remedial Work") is necessary to comply with any Hazardous
Materials Law or order of any Governmental Authority that has or acquires
jurisdiction over the Mortgaged Property or the use, operation or improvement of
the Mortgaged Property, or is otherwise required by Lender as a consequence of
any Prohibited Activity or Condition or to prevent the occurrence of a
Prohibited Activity or Condition, Borrower shall, by the earlier of(i) the
applicable deadline required by Hazardous Materials Law or (ii) 30 days after
Notice from Lender demanding such action, begin performing the Remedial Work,
and thereafter diligently prosecute it to completion, and shall in any event
complete the work by the time required by applicable Hazardous Materials Law. If
Borrower fails to begin on a timely basis or diligently prosecute any required
Remedial Work, Lender may, at its option, cause the Remedial Work to be
completed, in which case Borrower shall reimburse Lender on demand for the cost
of doing so. Any reimbursement due from Borrower to Lender shall become part of
the Indebtedness as provided in Section 12.
(i) Borrower shall comply with all Hazardous Materials Laws applicable to the
Mortgaged Property. Without limiting the generality of the previous sentence,
Borrower shall (i) obtain and maintain all Environmental Permits required by
Hazardous Materials Laws and comply with all conditions of such Environmental
Permits; (ii) cooperate with any inquiry by any Governmental Authority; and
(iii) comply with any governmental or judicial order that arises from any
alleged Prohibited Activity or Condition.
(j) Borrower shall indemnify, hold harmless and defend (i) Lender, (ii) any
prior owner or holder of the Note, (iii) the Loan Servicer, (iv) any prior Loan
Servicer, (v) the officers, directors, shareholders, partners, employees and
trustees of any of the foregoing, and (vi) the heirs, legal representatives,
successors and assigns of each of the foregoing (collectively, the
"Indemnitees") from and against all proceedings, claims, damages, penalties and
costs (whether initiated or sought by Governmental Authorities or private
parties), including Attorneys' Fees and Costs and remediation costs, whether
incurred in connection with any judicial or administrative process or otherwise,
arising directly or indirectly from any of the following:

_____________________________________________________________________________________________________
    PAGE21

--------------------------------------------------------------------------------



(i) any breach of any representation or warranty of Borrower in this Section 18;
(ii) any failure by Borrower to perform any of its obligations under this
Section 18;
(iii) the existence or alleged existence of any Prohibited Activity or
Condition;
(iv) the presence or alleged presence of Hazardous Materials on or under the
Mortgaged Property or in any of the Improvements or on or under any property of
Borrower that is adjacent to the Mortgaged Property; and
(v) the actual or alleged violation of any Hazardous Materials Law.
(k) Counsel selected by Borrower to defend Indemnitees shall be subject to the
approval of those Indemnitees. In any circumstances in which the indemnity under
this Section 18 applies, Lender may employ its own legal counsel and consultants
to prosecute, defend or negotiate any claim or legal or administrative
proceeding and Lender, with the prior written consent of Borrower (which shall
not be unreasonably withheld, delayed or conditioned) may settle or compromise
any action or legal or administrative proceeding. However, unless an Event of
Default has occurred and is continuing, or the interests of Borrower and Lender
are in conflict, as determined by Lender in its discretion, Lender shall permit
Borrower to undertake the actions referenced in this Section 18 in accordance
with this Section 18(k) and Section 18(1) so long as Lender approves such
action, which approval shall not be unreasonably withheld or delayed. Borrower
shall reimburse Lender upon demand for all costs and expenses incurred by
Lender, including all costs of settlements entered into in good faith,
consultants' fees and Attorneys' Fees and Costs.
(l) Borrower shall not, without the prior written consent of those Indemnitees
who are named as parties to a claim or legal or administrative proceeding (a
"Claim"), settle or compromise the Claim if the settlement (i) results in the
entry of any judgment that does not include as an unconditional term the
delivery by the claimant or plaintiff to Lender of a written release of those
Indemnitees, satisfactory in form and substance to Lender; or (ii) may
materially and adversely affect Lender, as determined by Lender in its
discretion.
(m) Borrower's obligation to indemnify the Indemnitees shall not be limited or
impaired by any of the following, or by any failure of Borrower or any guarantor
to receive notice of or consideration for any of the following:
(i) any amendment or modification of any Loan Document;
(ii) any extensions of time for performance required by any Loan Document;
(iii) any provision in any of the Loan Documents limiting Lender's recourse to
property securing the Indebtedness, or limiting the personal liability of
Borrower or any other party for payment of all or any part of the Indebtedness;
(iv) the accuracy or inaccuracy of any representations and warranties made by
Borrower under this Instrument or any other Loan Document;
(v) the release of Borrower or any other person, by Lender or by operation of
law, from performance of any obligation under any Loan Document;

_____________________________________________________________________________________________________
    PAGE22

--------------------------------------------------------------------------------



(vi) the release or substitution in whole or in part of any security for the
Indebtedness; and
(vii) Lender's failure to properly perfect any lien or security interest given
as security for the Indebtedness.
(n) Borrower shall, at its own cost and expense, do all of the following:
(i) payor satisfy any judgment or decree that may be entered against any
Indemnitee or Indemnitees in any legal or administrative proceeding incident to
any matters against which Indemnitees are entitled to be indemnified under this
Section 18;
(ii) reimburse Indemnitees for any expenses paid or incurred in connection with
any matters against which Indemnitees are entitled to be indemnified under this
Section 18; and
(iii) reimburse Indemnitees for any and all expenses, including Attorneys' Fees
and Costs, paid or incurred in connection with the enforcement by Indemnitees of
their rights under this Section 18, or in monitoring and participating in any
legal or administrative proceeding.
(o) The provisions of this Section 18 shall be in addition to any and all other
obligations and liabilities that Borrower may have under applicable law or under
other Loan Documents, and each Indemnitee shall be entitled to indemnification
under this Section 18 without regard to whether Lender or that Indemnitee has
exercised any rights against the Mortgaged Property or any other security,
pursued any rights against any guarantor, or pursued any other rights available
under the Loan Documents or applicable law. If Borrower consists of more than
one person or entity, the obligation of those persons or entities to indemnify
the Indemnitees under this Section 18 shall be joint and several. The obligation
of Borrower to indemnify the Indenmitees under this Section 18 shall survive any
repayment or discharge of the Indebtedness, any foreclosure proceeding, any
foreclosure sale, any delivery of any deed in lieu of foreclosure, and any
release of record of the lien of this Instrument. Notwithstanding the foregoing,
if Lender has never been a mortgagee-in-possession of, or held title to, the
Mortgaged Property, Borrower shall have no obligation to indemnify the
Indemnitees under this Section 18 after the date of the release of record of the
lien of this Instrument by payment in full at the Maturity Date or by voluntary
prepayment in full.
19. PROPERTY AND LIABILITY INSURANCE.
(a) Borrower shall keep the Improvements insured at all times against such
hazards as Lender may from time to time require, which insurance shall include
but not be limited to coverage against loss by fire and allied perils, general
boiler and machinery coverage, rent loss and extra expense insurance. If Lender
so requires, such insurance shall also include sinkhole insurance, mine
subsidence insurance, earthquake insurance, and, if the Mortgaged Property does
not conform to applicable zoning or land use laws, building ordinance or law
coverage. Borrower acknowledges and agrees that Lender's insurance requirements
may change from time to time throughout the term of the Indebtedness. If any of
the Improvements is located in an area identified by the Federal Emergency
Management Agency (or any successor to that agency) as an area having special
flood hazards, Borrower shall insure such Improvements against loss by flood.
All insurance required pursuant to this Section 19(a) shall be referred to as
"Hazard Insurance."

_____________________________________________________________________________________________________
    PAGE23

--------------------------------------------------------------------------------



(b) All premiums on Hazard Insurance policies required under Section 19(a) shall
be paid in the manner provided in Section 7, unless Lender has designated in
writing another method of payment. All such policies shall also be in a form
approved by Lender. All policies of property damage insurance shall include a
non-contributing, non-reporting mortgage clause in favor of, and in a form
approved by, Lender. Lender shall have the right to hold the original policies
or duplicate original policies of all Hazard Insurance required by Section
19(a). Borrower shall promptly deliver to Lender a copy of all renewal and other
notices received by Borrower with respect to the policies and all receipts for
paid premiums. At least 5 days prior to the expiration date of any Hazard
Insurance policy, Borrower shall deliver to Lender evidence acceptable to Lender
that the policy has been renewed. If Borrower has not delivered the original (or
a duplicate original) of a renewal policy prior to the expiration date of any
Hazard Insurance policy, Borrower shall deliver the original (or a duplicate
original) of a renewal policy in a form satisfactory to Lender within 120 days
after the expiration date of the original policy.
(c) Borrower shall maintain at all times commercial general liability insurance,
workers' compensation insurance and such other liability, errors and omissions
and fidelity insurance coverages as Lender may from time to time require.
(d) All insurance policies and renewals of insurance policies required by this
Section 19 shall be in such amounts and for such periods as Lender may from time
to time require, and shall be issued by insurance companies satisfactory to
Lender.
(e) Borrower shall comply with all insurance requirements and shall not permit
any condition to exist on the Mortgaged Property that would invalidate any part
of any insurance coverage that this Instrument requires Borrower to maintain.
(f) In the event of loss, Borrower shall give immediate written notice to the
insurance carrier and to Lender. Borrower hereby authorizes and appoints Lender
as attorney-in-fact for Borrower to make proof of loss, to adjust and compromise
any claims under policies of Hazard Insurance, to appear in and prosecute any
action arising from such Hazard Insurance policies, to collect and receive the
proceeds of Hazard Insurance, and to deduct from such proceeds Lender's expenses
incurred in the collection of such proceeds. This power of attorney is coupled
with an interest and therefore is irrevocable. However, nothing contained in
this Section 19 shall require Lender to incur any expense or take any action.
Lender may, at Lender's option, (i) require a "repair or replacement"
settlement, in which case the proceeds will be used to reimburse Borrower for
the cost of restoring and repairing the Mortgaged Property to the equivalent of
its original condition or to a condition approved by Lender (the "Restoration"),
or (ii) require an "actual cash value" settlement in which case the proceeds may
be applied to the payment of the Indebtedness, whether or not then due. To the
extent Lender determines to require a repair or replacement settlement and apply
insurance proceeds to Restoration, Lender shall apply the proceeds in accordance
with Lender's then-current policies relating to the restoration of casualty
damage on similar multifamily properties.
(g) Notwithstanding any provision to the contrary in this Section 19, as long as
no Event of Default, or any event which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default, has occurred and
is continuing,
(i) in the event of a casualty resulting in damage to the Mortgaged Property
which will cost $10,000 or less to repair, the Borrower shall have the sole
right to make proof of loss, adjust and compromise the claim and collect and
receive any proceeds directly without

_____________________________________________________________________________________________________
    PAGE24

--------------------------------------------------------------------------------



the approval or prior consent of the Lender so long as the insurance proceeds
are used solely for the Restoration of the Mortgaged Property; and
(ii) in the event of a casualty resulting in damage to the Mortgaged Property
which will cost more than $10,000 but less than $50,000 to repair, the Borrower
is authorized to make proof of loss and adjust and compromise the claim without
the prior consent of Lender, and Lender shall hold the applicable insurance
proceeds to be used to reimburse Borrower for the cost of Restoration of the
Mortgaged Property and shall not apply such proceeds to the payment of sums due
under this Instrument.
(h) Lender will have the right to exercise its option to apply insurance
proceeds to the payment of the Indebtedness only if Lender determines that at
least one of the following conditions is met:
(i) an Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing;
(ii) Lender determines, in its discretion, that there will not be sufficient
funds from insurance proceeds, anticipated contributions of Borrower of its own
funds or other sources acceptable to Lender to complete the Restoration;
(iii) Lender determines, in its discretion, that the rental income from the
Mortgaged Property after completion of the Restoration will not be sufficient to
meet all operating costs and other expenses, Imposition Deposits, deposits to
reserves and loan repayment obligations relating to the Mortgaged Property;
(iv) Lender determines, in its discretion, that the Restoration will not be
completed at least one year before the Maturity Date (or six months before the
Maturity Date if Lender determines in its discretion that re-leasing of the
Mortgaged Property wilt be completed within such six-month period); or
(v) Lender determines that the Restoration will not be completed within one year
after the date of the loss or casualty.
(i) If the Mortgaged Property is sold at a foreclosure sale or Lender acquires
title to the Mortgaged Property, Lender shall automatically succeed to all
rights of Borrower in and to any insurance policies and unearned insurance
premiums and in and to the proceeds resulting from any damage to the Mortgaged
Property prior to such sale or acquisition.
(j) Unless Lender otherwise agrees in writing, any application of any insurance
proceeds to the Indebtedness shall not extend or postpone the due date of any
monthly installments referred to in the Note, Section 7 of this Instrument or
any Collateral Agreement, or change the amount of such installments.
(k) Borrower agrees to execute such further evidence of assignment of any
insurance proceeds as Lender may require.
20. CONDEMNATION.
(a) Borrower shall promptly notify Lender in writing of any action or proceeding
or notice relating to any proposed or actual condemnation or other taking, or
conveyance in lieu thereof, of all or

_____________________________________________________________________________________________________
    PAGE25

--------------------------------------------------------------------------------



any part of the Mortgaged Property, whether direct or indirect (a
"Condemnation"). Borrower shall appear in and prosecute or defend any action or
proceeding relating to any Condemnation unless otherwise directed by Lender in
writing. Borrower authorizes and appoints Lender as attorney-in-fact for
Borrower to commence, appear in and prosecute, in Lender's or Borrower's name,
any action or proceeding relating to any Condemnation and to settle or
compromise any claim in connection with any Condemnation, after consultation
with Borrower and consistent with commercially reasonable standards of a prudent
lender. This power of attorney is coupled with an interest and therefore is
irrevocable. However, nothing contained in this Section 20 shall require Lender
to incur any expense or take any action. Borrower hereby transfers and assigns
to Lender all right, title and interest of Borrower in and to any award or
payment with respect to (i) any Condemnation, or any conveyance in lieu of
Condemnation, and (ii) any damage to the Mortgaged Property caused by
governmental action that does not result in a Condemnation.
(b) Lender may apply such awards or proceeds, after the deduction of Lender's
expenses incurred in the collection of such amounts (including Attorneys' Fees
and Costs) at Lender's option, to the restoration or repair of the Mortgaged
Property or to the payment of the Indebtedness, with the balance, if any, to
Borrower. Unless Lender otherwise agrees in writing, any application of any
awards or proceeds to the Indebtedness shall not extend or postpone the due date
of any monthly installments referred to in the Note, Section 7 of this
Instrument or any Collateral Agreement, or change the amount of such
installments. Borrower agrees to execute such further evidence of assignment of
any awards or proceeds as Lender may require.


21. TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER [RIGHT TO
UNLIMITED TRANSFERS -WITH LENDER APPROVAL].
(a) "Transfer" means
(i) a sale, assignment, transfer or other disposition (whether voluntary,
involuntary or by operation of law);
(ii) the granting, creating or attachment of a lien, encumbrance or security
interest (whether voluntary, involuntary or by operation of law);
(iii) the issuance or other creation of an ownership interest in a legal entity,
including a partnership interest, interest in a limited liability company or
corporate stock;
(iv) the withdrawal, retirement, removal or involuntary resignation of a partner
in a partnership or a member or manager in a limited liability company; or
(v) the merger, dissolution, liquidation, or consolidation of a legal entity or
the reconstitution of one type of legal entity into another type of legal
entity.
For purposes of defining the term "Transfer," the term "partnership" shall mean
a general partnership, a limited partnership, a joint venture and a limited
liability partnership, and the term "partner" shall mean a general partner, a
limited partner and a joint venturer.
(b) "Transfer" does not include

_____________________________________________________________________________________________________
    PAGE26

--------------------------------------------------------------------------------



(i) a conveyance of the Mortgaged Property at a judicial or non-judicial
foreclosure sale under this Instrument,
(ii) the Mortgaged Property becoming part of a bankruptcy estate by operation of
law under the United States Bankruptcy Code, or
(iii) a lien against the Mortgaged Property for local taxes and/or assessments
not then due and payable.
(c) The occurrence of any of the following Transfers shall not constitute an
Event of Default under this Instrument, notwithstanding any provision of Section
21 (e) to the contrary:
(i) a Transfer to which Lender has consented;
(ii) a Transfer that occurs in accordance with Section 21(d);
(iii) the grant of a leasehold interest in an individual dwelling unit for a
term of two years or less not containing an option to purchase;
(iv) a Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality,
which are free of liens, encumbrances and security interests other than those
created by the Loan Documents or consented to by Lender;
(v) the creation of a mechanic's, materialman's, or judgment lien against the
Mortgaged Property, which is released of record or otherwise remedied to
Lender's satisfaction within 60 days of the date of creation;
(vi) if Borrower is a housing cooperative, any Transfer of the shares in the
housing cooperative or any assignment of the occupancy agreements or leases
relating thereto by tenant shareholders of the housing cooperative; and
(vii) any Transfer of an interest in Borrower or any interest in a Controlling
Entity (which, if such Controlling Entity were Borrower, would result in an
Event of Default) listed in (A) through (F) below (a "Preapproved Transfer"),
under the terms and conditions listed as items (1) through (7) below:
(A) a sale or transfer to one or more of the transferor's immediate family
members; or
(B) a sale or transfer to any trust having as its sale beneficiaries the
transferor and/or one or more of the transferor's immediate family members; or
(C) a sale or transfer from a trust to anyone or more of its beneficiaries who
are immediate family members of the transferor; or
(D) the substitution or replacement of the trustee of any trust with a trustee
who is an immediate family member of the transferor; or
(E) a sale or transfer to an entity owned and controlled by the transferor or
the transferor's immediate family members; or
(F) a sale or transfer to an individual or entity that has an existing interest
in the Borrower or in a Controlling Entity.


(1) Borrower shall provide Lender with prior written Notice of the proposed

_____________________________________________________________________________________________________
    PAGE27

--------------------------------------------------------------------------------



Preapproved Transfer, which Notice must be accompanied by a non-refundable
review fee in the amount
of $N/A.
(2) For the purposes of these Preapproved Transfers, a transferor's immediate
family members will be deemed to include a spouse, parent, child or grandchild
of such transferor.
(3) Either directly or indirectly N/A shall retain in at all times a managing
interest in the Borrower.
(4) At the time of the proposed Preapproved Transfer, no Event of Default shall
have occurred and be continuing and no event or condition shall have occurred
and be continuing that, with the giving of Notice or the passage of time, or
both, would become an Event of Default.
(5) Lender shall be entitled to collect all costs, including the cost of all
title searches, title insurance and recording costs, and all Attorneys' Fees and
Costs.
(6) Lender shall not be entitled to collect a transfer fee as a result of these
Preapproved Transfers.
(7) In the event of a Transfer prohibited by or requiring Lender's approval
under this Section 21, this Section (c)( vii) may be modified or rendered void
by Lender at Lender's option by Notice to Borrower and the transferee(s), as a
condition of Lender's consent.


(d) The occurrence of any of the following Transfers shall not constitute an
Event of Default under this Instrument, provided that Borrower has notified
Lender in writing within 30 days following the occurrence of any of the
following, and such Transfer does not constitute an Event of Default under any
other Section of this Instrument:
(i) a change of the Borrower's name, provided that UCC financing statements
and/or amendments sufficient to continue the perfection of Lender's security
interest have been properly filed and copies have been delivered to Lender;
(ii) a change of the form of the Borrower not involving a transfer of the
Borrower's assets and not resulting in any change in liability of any Initial
Owner, provided that DCC financing statements and/or amendments sufficient to
continue the perfection of Lender's security interest have been properly filed
and copies have been delivered to Lender;
(iii) the merger of the Borrower with another entity when the Borrower is the
surviving entity;
(iv) a Transfer that occurs by devise, descent, or by operation of law upon the
death of a natural person; and
(v) the grant of an easement, if before the grant Lender determines that the
easement will not materially affect the operation or value of the Mortgaged
Property or Lender's interest in the Mortgaged Property, and Borrower pays to
Lender, upon demand, all costs and

_____________________________________________________________________________________________________
    PAGE28

--------------------------------------------------------------------------------



expenses, including Attorneys' Fees and Costs, incurred by Lender in connection
with reviewing Borrower's request.
(e) The occurrence of any of the following Transfers shall constitute an Event
of Default under this Instrument:
(i) a Transfer of all or any part of the Mortgaged Property or any interest in
the Mortgaged Property;
(ii) if Borrower is a limited partnership, a Transfer of(A) any general
partnership interest, or (B) limited partnership interests in Borrower that
would cause the Initial Owners of Borrower to own less than a Controlling
Interest of all limited partnership interests in Borrower;
(iii) if Borrower is a general partnership or a joint venture, a Transfer of any
general partnership or joint venture interest in Borrower;
(iv) if Borrower is a limited liability company, (A) a Transfer of any
membership interest in Borrower which would cause the Initial Owners to own less
than a Controlling Interest of all the membership interests in Borrower, (B) a
Transfer of any membership or other interest of a manager in Borrower that
results in a change of manager or (C) a change in a nonmember manager;
(v) if Borrower is a corporation (A) the Transfer of any voting stock in
Borrower which would cause the Initial Owners to own less than a Controlling
Interest of any class of voting stock in Borrower or (B) if the outstanding
voting stock in Borrower is held by 100 or more shareholders, one or more
Transfers by a single transferor within a 12-month period affecting an aggregate
of 5 percent or more of that stock;
(vi) if Borrower is a trust, (A) a Transfer of any beneficial interest in
Borrower which would cause the Initial Owners to own less than a Controlling
Interest of all the beneficial interests in Borrower, (B) the termination or
revocation of the trust, or (C) the removal, appointment or substitution of a
trustee of Borrower;
(vii) if Borrower is a limited liability partnership, (A) a Transfer of any
partnership interest in Borrower which would cause the Initial Owners to own
less than a Controlling Interest of all partnership interests in Borrower, or
(B) a transfer of any partnership or other interest of a managing partner in
Borrower that results in a change of manager; and
(viii) a Transfer of any interest in a Controlling Entity which, if such
Controlling Entity were Borrower, would result in an Event of Default under any
of Sections 21(e)(i) through (vii) above.
Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default in order to exercise any of its
remedies with respect to an Event of Default under this Section 21.
(f) Lender shall consent, without any adjustment to the rate at which the
Indebtedness secured by this Instrument bears interest or to any other economic
terms of the Indebtedness set forth in the

_____________________________________________________________________________________________________
    PAGE29

--------------------------------------------------------------------------------



Note, to a Transfer that would otherwise violate this Section 21 if, prior to
the Transfer, Borrower has satisfied each of the following requirements:
(i) the submission to Lender of all information required by Lender to make the
determination required by this Section 2I(f);
(ii) the absence of any Event of Default;
(iii) the transferee meets all of the eligibility, credit, management and other
standards (including but not limited to any standards with respect to previous
relationships between Lender and the transferee) customarily applied by Lender
at the time of the proposed Transfer t~ the approval of borrowers in connection
with the origination or purchase of similar mortgages on multifamily properties;
(iv) the transferee's organization, credit and experience in the management of
similar properties are deemed by the Lender, in its discretion, to be
appropriate to the overall structure and documentation of the existing
financing;
(v) the Mortgaged Property, at the time of the proposed Transfer, meets all
standards as to its physical condition, occupancy, net operating income and the
collection of reserves that are customarily applied by Lender at the time of the
proposed Transfer to the approval of properties in connection with the
origination or purchase of similar mortgages on multifamily properties;
(vi) in the case of a Transfer of all or any part of the Mortgaged Property, (A)
the execution by the transferee of Lender's then-standard assumption agreement
that, among other things, requires the transferee to perform all obligations of
Borrower set forth in the Note, this Instrument and any other Loan Documents,
and may require that the transferee comply with any provisions of this
Instrument or any other Loan Document which previously may have been waived or
modified by Lender, (B) if Lender requires, the transferee causes one or more
individuals or entities acceptable to Lender to execute and deliver to Lender a
guaranty in a form acceptable to Lender, and (C) the transferee executes such
additional Collateral Agreements as Lender may require;
(vii) in the case of a Transfer of any interest in a Controlling Entity, if a
guaranty has been executed and delivered in connection with the Note, this
Instrument or any of the other Loan Documents, the Borrower causes one or more
individuals or entities acceptable to Lender to execute and deliver to Lender a
guaranty in a form acceptable to Lender; and
(viii) Lender's receipt of all of the following:
(A) a review fee in the amount of$3,000.00;
(B) a transfer fee in an amount equal to one percent (1 %) of the unpaid
principal balance of the Indebtedness immediately before the applicable
Transfer; and
(C) the amount of Lender's out-of-pocket costs (including reasonable Attorneys'
Fees and Costs) incurred in reviewing the Transfer request.





_____________________________________________________________________________________________________
    PAGE30

--------------------------------------------------------------------------------



22. EVENTS OF DEFAULT. The occurrence of any one or more of the following shall
constitute an Event of Default under this Instrument:
(a) any failure by Borrower to payor deposit when due any amount required by the
Note, this Instrument or any other Loan Document;
(b) any failure by Borrower to maintain the insurance coverage required by
Section 19;
(c) any failure by Borrower to comply with the provisions of Section 33;
(d) fraud or material misrepresentation or material omission by Borrower, any of
its officers, directors, trustees, general partners or managers or any guarantor
in connection with (i) the application for or creation of the Indebtedness, (ii)
any financial statement, rent schedule, or other report or information provided
to Lender during the term of the Indebtedness, or (iii) any request for Lender's
consent to any proposed action, including a request for disbursement of funds
under any Collateral Agreement;
(e) any failure to comply with the provisions of Section 20;
(f) any Event of Default under Section 21;
(g) which, in Lender's reasonable judgment, could result in a forfeiture of the
Mortgaged Property or otherwise materially impair the lien created by this
Instrument or Lender's interest in the Mortgaged Property;
(h) any failure by Borrower to perform any of its obligations under this
Instrument (other than those specified in Sections 22(a) through (g», as and
when required, which continues for a period of 30 days after Notice of such
failure by Lender to Borrower. However, if Borrower's failure to perform its
obligations as described in this Section 22(h) is of the nature that it cannot
be cured within the 30 day grace period but reasonably could be cured within 90
days, then Borrower shall have additional time as determined by Lender in its
discretion, not to exceed an additional 60 days, in which to cure such default,
provided that Borrower has diligently commenced to cure such default during the
30-day grace period and diligently pursues the cure of such default. However, no
such Notice or grace periods shall apply in the case of any such failure which
could, in Lender's judgment, absent immediate exercise by Lender of a right or
remedy under this Instrument, result in harm to Lender, impairment of the Note
or this Instrument or any other security given under any other Loan Document;
(i) any failure by Borrower to perform any of its obligations as and when
required under any Loan Document other than this Instrument which continues
beyond the applicable cure period, if any, specified in that Loan Document;
(j) any exercise by the holder of any other debt instrument secured by a
mortgage, deed of trust or deed to secure debt on the Mortgaged Property of a
right to declare all amounts due under that debt instrument immediately due and
payable;
(k) Borrower voluntarily files for bankruptcy protection under the United States
Bankruptcy Code or voluntarily becomes subject to any reorganization,
receivership, insolvency proceeding or other similar proceeding pursuant to any
other federal or state law affecting debtor and creditor rights, or an
involuntary case is commenced against Borrower by any creditor (other than
Lender) of Borrower

_____________________________________________________________________________________________________
    PAGE31

--------------------------------------------------------------------------------



pursuant to the United States Bankruptcy Code or other federal or state law
affecting debtor and creditor rights and is not dismissed or discharged within
90 days after filing; and
(l) any of Borrower's representations and warranties in this Instrument is false
or misleading in any material respect.
23. REMEDIES CUMULATIVE. Each right and remedy provided in this Instrument is
distinct from all other rights or remedies under this Instrument or any other
Loan Document or afforded by applicable law, and each shall be cumulative and
may be exercised concurrently, independently, or successively, in any order.
24. FORBEARANCE.
(a) Lender may (but shall not be obligated to) agree with Borrower, from time to
time, and without giving notice to, or obtaining the consent of, or having any
effect upon the obligations of, any guarantor or other third party obligor, to
take any of the following actions: extend the time for payment of all or any
part of the Indebtedness; reduce the payments due under this Instrument, the
Note, or any other Loan Document; release anyone liable for the payment of any
amounts under this Instrument, the Note, or any other Loan Document; accept a
renewal of the Note; modify the terms and time of payment of the Indebtedness;
join in any extension or subordination agreement; release any Mortgaged
Property; take or release other or additional security; modify the rate of
interest or period of amortization of the Note or change the amount of the
monthly installments payable under the Note; and otherwise modify this
Instrument, the Note, or any other Loan Document
(b) Any forbearance by Lender in exercising any right or remedy under the Note,
this Instrument, or any other Loan Document or otherwise afforded by applicable
law, shall not be a waiver of or preclude the exercise of any other right or
remedy, or the subsequent exercise of any right or remedy. The acceptance by
Lender of payment of all or any part of the Indebtedness after the due date of
such payment, or in an amount which is less than the required payment, shall not
be a waiver of Lender's right to require prompt payment when due of all other
payments on account of the Indebtedness or to exercise any remedies for any
failure to make prompt payment. Enforcement by Lender of any security for the
Indebtedness shall not constitute an election by Lender of remedies so as to
preclude the exercise of any other right available to Lender. Lender's receipt
of any awards or proceeds under Sections 19 and 20 shall not operate to cure or
waive any Event of Default.
25. LOAN CHARGES. If any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower is interpreted so that any
charge provided for in any Loan Document, whether considered separately or
together with other charges levied in connection with any other Loan Document,
violates that law, and Borrower is entitled to the benefit of that law, that
charge is hereby reduced to the extent necessary to eliminate that violation.
The amounts, if any, previously paid to Lender in excess of the permitted
amounts shall be applied by Lender to reduce the principal of the Indebtedness.
For the purpose of determining whether any applicable law limiting the amount of
interest or other charges permitted to be collected from Borrower has been
violated, all Indebtedness which constitutes interest, as well as all other
charges levied in connection with the Indebtedness which constitute interest,
shall be deemed to be allocated and spread over the stated term of the Note.
Unless

_____________________________________________________________________________________________________
    PAGE32

--------------------------------------------------------------------------------



otherwise required by applicable law, such allocation and spreading shall be
effected in such a manner that the rate of interest so computed is uniform
throughout the stated term of the Note.
26. WAIVER OF STATUTE OF LIMITATIONS. Borrower hereby waives the right to assert
any statute of limitations as a bar to the enforcement of the lien of this
Instrument or to any action brought to enforce any Loan Document.
27. WAIVER OF MARSHALLING. Notwithstanding the existence of any other security
interests in the Mortgaged Property held by Lender or by any other party, Lender
shall have the right to determine the order in which any or all of the Mortgaged
Property shall be subjected to the remedies provided in this Instrument, the
Note, any other Loan Document or applicable law. Lender shall have the right to
determine the order in which any or all portions of the Indebtedness are
satisfied from the proceeds realized upon the exercise of such remedies.
Borrower and any party who now or in the future acquires a security interest in
the Mortgaged Property and who has actual or constructive notice of this
Instrument waives any and all right to require the marshalling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Instrument.
28. FURTHER ASSURANCES. Borrower shall execute; acknowledge, and deliver, at its
sole cost and expense, all further acts, deeds, conveyances, assignments,
estoppel certificates, financing statements or amendments, transfers and
assurances as Lender may require from time to time in order to better assure,
grant, and convey to Lender the rights intended to be granted, now or in the
future, to Lender under this Instrument and the Loan Documents.
29. ESTOPPEL CERTIFICATE. Within 10 days after a request from Lender, Borrower
shall deliver to Lender a written statement, signed and acknowledged by
Borrower, certifying to Lender or any person designated by Lender, as of the
date of such statement, (i) that the Loan Documents are unmodified and in full
force and effect (or, if there have been modifications, that the Loan Documents
are in full force and effect as modified and setting forth such modifications);
(ii) the unpaid principal balance of the Note; (iii) the date to which interest
under the Note has been paid; (iv) that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Instrument or any of the other Loan Documents (or, if the
Borrower is in default, describing such default in reasonable detail); (v)
whether or not there are then existing any set offs or defenses known to
Borrower against the enforcement of any right or remedy of Lender under the Loan
Documents; and (vi) any additional facts requested by Lender.
30. GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.
(a) This Instrument, and any Loan Document which does not itself expressly
identify the law that is to apply to it, shall be governed by the laws of the
jurisdiction in which the Land is located (the "Property Jurisdiction").
(b) Borrower agrees that any controversy arising under or in relation to the
Note, this Instrument, or any other Loan Document may be litigated in the
Property Jurisdiction. The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have jurisdiction over

_____________________________________________________________________________________________________
    PAGE33

--------------------------------------------------------------------------------



all controversies that shall arise under or in relation to the Note, any
security for the Indebtedness, or any other Loan Document. Borrower irrevocably
consents to service, jurisdiction, and venue of such courts for any such
litigation and waives any other venue to which it might be entitled by virtue of
domicile, habitual residence or otherwise. However, nothing in this Section 30
is intended to limit Lender's right to bring any suit, action or proceeding
relating to matters under this Instrument in any court of any other
jurisdiction.
31. NOTICE.
(a) All Notices, demands and other communications ("Notice") under or concerning
this Instrument shall be in writing. Each Notice shall be addressed to the
intended recipient at its address set forth in this Instrument, and shall be
deemed given on the earliest to occur of (i) the date when the Notice is
received by the addressee; (ii) the first Business Day after the Notice is
delivered to a recognized overnight courier service, with arrangements made for
payment of charges for next Business Day delivery; or (iii) the third Business
Day after the Notice is deposited in the United States mail with postage
prepaid, certified mail, return receipt requested.
(b) Any party to this Instrument may change the address to which Notices
intended for it are to be directed by means of Notice given to the other party
in accordance with this Section 31. Each party agrees that it will not refuse or
reject delivery of any Notice given in accordance with this Section 31, that it
will acknowledge, in writing, the receipt of any Notice upon request by the
other party and that any Notice rejected or refused by it shall be deemed for
purposes of this Section 31 to have been received by the rejecting party on the
date so refused or rejected, as conclusively established by the records of the
U.S. Postal Service or the courier servIce.
(c) Any Notice under the Note and any other Loan Document that does not specify
how Notices are to be given shall be given in accordance with this Section 31.
32. SALE OF NOTE; CHANGE IN SERVICER; LOAN SERVICING. The Note or a partial
interest in the Note (together with this Instrument and the other Loan
Documents) may be sold one or more times without prior Notice to Borrower. A
sale may result in a change of the Loan Servicer. There also may be one or more
changes of the Loan Servicer unrelated to a sale of the Note. If there is a
change of the Loan Servicer, Borrower will be given Notice of the change. All
actions regarding the servicing of the loan evidenced by the Note, including the
collection of payments, the giving and receipt of Notice, inspections of the
Mortgaged Property, inspections of books and records, and the granting of
consents and approvals, may be taken by the Loan Servicer unless Borrower
receives Notice to the contrary. If Borrower receives conflicting Notices
regarding the identity of the Loan Servicer or any other subject, any such
Notice from Lender shall govern.
33. SINGLE ASSET BORROWER. Until the Indebtedness is paid in full, Borrower (a)
shall not own any real or personal property other than the Mortgaged Property
and personal property related to the operation and maintenance of the Mortgaged
Property; (b) shall not operate any business other than the management and
operation of the Mortgaged Property; and (c) shall not maintain its assets in a
way difficult to segregate and identify.
34. SUCCESSORS AND ASSIGNS BOUND. This Instrument shall bind, and the rights
granted by this Instrument shall inure to, the respective successors and assigns
of Lender and Borrower.

_____________________________________________________________________________________________________
    PAGE34

--------------------------------------------------------------------------------



However, a Transfer not permitted by Section 21 shall be an Event of Default.
35. JOINT AND SEVERAL LIABILITY. If more than one person or entity signs this
Instrument as Borrower, the obligations of such persons and entities shall be
joint and several.
36. RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.
(a) The relationship between Lender and Borrower shall be solely that of
creditor and debtor, respectively, and nothing contained in this Instrument
shall create any other relationship between Lender and Borrower.
(b) No creditor of any party to this Instrument and no other person shall be a
third party beneficiary of this Instrument or any other Loan Document. Without
limiting the generality of the preceding sentence, (i) any arrangement (a
"Servicing Arrangement") between the Lender and any Loan Servicer for loss
sharing or interim advancement of funds shall constitute a contractual
obligation of such Loan Servicer that is independent of the obligation of
Borrower for the payment of the Indebtedness, (ii) Borrower shall not be a third
party beneficiary of any Servicing Arrangement, and (iii) no payment by the Loan
Servicer under any Servicing Arrangement will reduce the amount of the
Indebtedness. .
37. SEVERABILITY; AMENDMENTS. The invalidity or unenforceability of any
provision of this Instrument shall not affect the validity or enforceability of
any other provision, and all other provisions shall remain in full force and
effect. This Instrument contains the entire agreement among the parties as to
the rights granted and the obligations assumed in this Instrument. This
Instrument may not be amended or modified except by a writing signed by the
party against whom enforcement is sought; provided, however, that in the event
of a Transfer prohibited by or requiring Lender's approval under Section 21, any
or some or all of the Modifications to Instrument set forth in Exhibit B (if
any) may be modified or rendered void by Lender at Lender's option by Notice to
Borrower and the transferee(s).
38. CONSTRUCTION. The captions and headings of the Sections of this Instrument
are for convenience only and shall be disregarded in construing this Instrument.
Any reference in this Instrument to an "Exhibit" or a "Section" shall, unless
otherwise explicitly provided, be construed as referring, respectively, to an
Exhibit attached to this Instrument or to a Section of this Instrument. All
Exhibits attached to or referred to in this Instrument are incorporated by
reference into this Instrument. Any reference in this Instrument to a statute or
regulation shall be construed as referring to that statute or regulation as
amended from time to time. Use of the singular in this Agreement includes the
plural and use of the plural includes the singular. As used in this Instrument,
the term "including" means "including, but not limited to."
39. DISCLOSURE OF INFORMATION. Lender may furnish information regarding Borrower
or the Mortgaged Property to third parties with an existing or prospective
interest in the servicing, enforcement, evaluation, performance, purchase or
securitization of the Indebtedness, including but not limited to trustees,
master servicers, special servicers, rating agencies, and organizations
maintaining databases on the underwriting and performance of multifamily
mortgage loans. Borrower irrevocably waives any and all rights it may have under
applicable law to prohibit such disclosure, including but not limited to any
right of privacy.

_____________________________________________________________________________________________________
    PAGE35

--------------------------------------------------------------------------------





40. NO CHANGE IN FACTS OR CIRCUMSTANCES. Borrower warrants that
(a) all information in the application for the loan submitted to Lender (the
"Loan Application") and in all financial statements, rent schedules, reports,
certificates and other documents submitted in connection with the Loan
Application are complete and accurate in all material respects; and (b) there
has been no material adverse change in any fact or circumstance that would make
any such information incomplete or inaccurate.
41. SUBROGATION. If, and to the extent that, the proceeds oft he loan evidenced
by the Note are used to pay, satisfy or discharge any obligation of Borrower for
the payment of money that is secured by a pre-existing mortgage, deed of trust
or other lien encumbering the Mortgaged Property (a "Prior Lien"), such loan
proceeds shall be deemed to have been advanced by Lender at Borrower's request,
and Lender shall automatically, and without further action on its part, be
subrogated to the rights, including lien priority, of the owner or holder of the
obligation secured by the Prior Lien, whether or not the Prior Lien is released.
42. ADJUSTABLE RATE MORTGAGE -THIRD PARTY CAP AGREEMENT "CAP COLLATERAL."
(a) If the Note provides for interest to accrue at an adjustable or variable
interest rate (other than during the "Extension Period," as defined in the Note,
if applicable), then the definition of "Mortgaged Property" shall include the
"Cap Collateral." The "Cap Collateral" shall mean
(i) any interest rate cap agreement, interest rate swap agreement, or other
interest rate-hedging contract or agreement obtained by Borrower as a
requirement of any Loan Document or as a condition of Lender's making the Loan
(a "Cap Agreement");
(ii) any and all moneys (collectively, "Cap Payments") payable pursuant to any
Cap Agreement by the interest rate cap provider or other counterparty to a Cap
Agreement or any guarantor of the obligations of any such cap provider or
counterparty (a "Cap Provider");
(iii) all rights of Borrower under any Cap Agreement and all rights of Borrower
to all Cap Payments, including contract rights and general intangibles, whether
existing now or arising after the date of this Instrument;
(iv) all rights, liens and security interests or guaranties granted by a Cap
Provider or any other person to secure or guaranty payment of any Cap Payment
whether existing now or granted after the date of this Instrument;
(v) all documents, writings, books, files, records and other documents arising
from or relating to any of the foregoing, whether existing now or created after
the date of this Instrument; and
(vi ) all cash and non-cash proceeds and products of (ii) -(v) above.
(b) As additional security for Borrower's obligation under the Loan Documents,
Borrower hereby assigns and pledges to Lender all of Borrower's right, title and
interest in and to the Cap

_____________________________________________________________________________________________________
    PAGE36

--------------------------------------------------------------------------------



Collateral. Borrower has instructed and will instruct each Cap Provider and any
guarantor of a Cap Provider's obligations to make Cap Payments directly to
Lender or to Loan Servicer on behalf of Lender.
(c) So long as there is no Event of Default, Lender or Loan Servicer will remit
to Borrower each Cap Payment received by Lender or Loan Servicer with respect to
any month for which Borrower has paid in full the monthly installment of
principal and interest or interest only, as applicable, due under the Note.
Alternatively, at Lender'S option so long as there is no Event of Default,
Lender may apply a Cap Payment received by Lender or Loan Servicer with respect
to any month to the applicable monthly payment of accrued interest due under the
Note if Borrower has paid in full the remaining portion of such monthly payment
of principal and interest or interest only, as applicable.
(d) Following an Event of Default, in addition to any other rights and remedies
Lender may have, Lender may retain any Cap Payments and apply them to the
Indebtedness in such order and amounts as Lender determines. Neither the
existence of a Cap Agreement nor anything in this Instrument shall relieve
Borrower of its primary obligation to timely pay in full all amounts due under
the Note and otherwise due on account of the Indebtedness.
(e) If the Note does not provide for interest to accrue at an adjustable or
variable interest rate (other than during the Extension Period) then this
Section 42 shall be of no force or effect.
43. ACCELERATION; REMEDIES. At any time during the existence of an Event of
Default, Lender shall give any notice to Borrower required by applicable law. If
no notice is required or if the Event of Default is not cured as prescribed by
applicable law, Lender at its option may declare the Indebtedness to be
immediately due and payable without further demand and may invoke the power of
sale and any other remedies permitted by applicable law or provided in this
Instrument or in any other Loan Document. Borrower acknowledges that the power
of sale granted in this Instrument may be exercised by Lender without prior
judicial hearing. Borrower has the right to bring an action to assert the
nonexistence of an Event of Default or any other defense of Borrower to
acceleration and sale. Lender shall be entitled to collect all costs and
expenses incurred in pursuing such remedies including attorneys' fees and costs
of documentary and title evidence.
If Lender invokes the power of sale, Lender shall give notice in the manner
required by applicable law to Borrower and any other persons prescribed by
applicable law. Lender shall also publish the notice of sale, and the Mortgaged
Property shall be sold, as prescribed by applicable law. Lender may, at its
option, sell the Mortgaged Property in one or more parcels and in such order as
Lender may determine. Lender may postpone the sale or change the place of the
sale as permitted by applicable law by giving notice complying with applicable
law. Lender or its designee may purchase the Mortgaged Property at any sale. The
proceeds of the sale shall be applied in the manner prescribed by applicable
law.
44. RELEASE. Upon payment of the Indebtedness, Lender shall release this
Instrument. Lender shall pay reasonable costs incurred in releasing this
Instrument.
45. WAIVER OF APPRAISEMENT. Appraisement of the Mortgaged Property is hereby
waived or not waived at Lender's option, which shall be exercised on or before
the date on which a written judgment in any judicial foreclosure hereof is
signed by the court.

_____________________________________________________________________________________________________
    PAGE37

--------------------------------------------------------------------------------



46. WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (A) COVENANTS AND AGREES
NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS
INSTRUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER THAT
IS TRIABLE OF RIGHT BY A JURY AND (B) WAlVES ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE
FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY,
KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.


NOTICE TO BORROWER
A power of sale has been granted in this Instrument. A power of sale may allow
the Lender to take the Mortgaged Property and sell it without going to court in
a foreclosure action upon the occurrence of an Event of Default under this
Instrument.
ATTACHED EXHIBITS. The following Exhibits are attached to this Instrument:
X

Exhibit A Description of the Land (required).
X

Exhibit B Modifications to Instrument
{Signatures on next page}



_____________________________________________________________________________________________________
    PAGE38

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or has
caused this Instrument to be signed and delivered by its duly authorized
representative.
BORROWER:
ESTANCIA TULSA, LLC, a Delaware limited liability company
By: FDC Development JV, LLC,
a Delaware limited liability company,
its Member
By: Flournoy Development Company, LLC,
a Georgia limited liability company,
its Manager
                        
By:
/s/ Thomas H. Flournoy
(Seal)
Name:
Thomas H. Flournoy
 
Title:
President
 

ACKNOWLEDGMENT
STATEOF GEORGIA
COUNTY OF MUSCOGEE
I, the undersigned Notary Public in and for said County, in said State, hereby
certify that Thomas H. Flournoy, whose name as President of Flournoy Development
Company, LLC, a Georgia limited liability company, which is Manager of FDC
Development JV, LLC, a Delaware limited liability company, which is a Member of
ESTANCIA TULSA, LLC, a Delaware limited liability company, is signed to the
foregoing instrument, and who is known to me, acknowledged before me on this day
that, being informed of the contents of the instrument, he, acting in his
capacity as the President as aforesaid, executed the same voluntarily for and as
the act of said limited liability company.
Given under my hand and official seal, this 31st day of August, 2007.
/s/ Catherine A. Mcrae
NOTARY PUBLIC
My Commission Expiry: February 26th, 2008


_____________________________________________________________________________________________________
    PAGE39

--------------------------------------------------------------------------------





Exhibit "A"
Legal Description
Lot One (1), Block One (1), ESTANCIA, a Subdivision in the City of Tulsa, Tulsa
County, State of Oklahoma, according to the Recorded Plat Number 5938, dated
December 1,2005, filed December 22, 2005.



_____________________________________________________________________________________________________
    PAGE40

--------------------------------------------------------------------------------





EXHIBIT B
MODIFICATIONS TO INSTRUMENT
The following modifications are made to the text of the Instrument that precedes
this Exhibit:
1.    Section 19(9) is hereby modified by deleting "$10,000" and replacing it
with "$250,000" and by deleting "$50,000" and replacing it with n$500,000".
2.    Section 21(c)(vii) is hereby deleted in its entirety.
3.     Section 21 is hereby modified to add the following as a new subsection
(g):


"Notwithstanding anything in this Section 21 to the contrary, the following
transfers shall not constitute an event of default provided that (i) no event of
default under the loan documents has occurred and is continuing and (ii) at
least ten (10) days prior to the proposed transfer, Borrower (A) pays to Lender
a review fee in the amount of $3,000.00 plus all of Lender's out-of-pocket costs
and expenses incurred by Lender in reviewing the transfer, and (B) provides to
Lender written notice of the proposed transfer which notice describes in detail
the proposed transfer and parties thereto and includes any agreement(s)
governing the transaction and organizational documentation of the transferee
parties and any other documentation relating to the transfer in the involved
parties and their constituent entities that Lender may reasonably require:
(i) A transfer of (A) the membership interest in FDC Development JV, LLC (the
"JV") held by JPMorgan Chase Bank, as Trustee for First Plaza Group Trust, a New
York trust, for the account of Investment Pool RE-122 and Investment Pool
RE-123, severally and not jointly (the "Trust") to Flournoy Development Company,
LLC ("FDC") (provided that FDC is then an FDC Affiliate) or to another FDC
Affiliate o~ (B) the membership interest in the N held by FDC to the Trust
(provided the Trust is then a Trust Affiliate) or to another Trust Affiliate, in
each case, in accordance with the provisions of Section 3.3(iii) and (iv), 5.11
or Articles VII or X of the limited liability company agreement of the JV (the
"LLC Agreement"); provided, however, (i) if Flournoy Properties, LLC ("FP") or
its approved successor is to be terminated as property manager of the Property
in connection with such transfer, then such replacement manager shall be subject
to Lender's prior written approval, such approval not to be unreasonably
withheld, conditioned of delayed; and (ii) in the event of a transfer identified
in subsection (B) above, the Borrower and/or the Trust must provide a
replacement guarantor acceptable to Lender in its sole discretion.
(ii) The removal of FDC as the Manager of the N so long as the successor or
managing member of the JV is the Trust or a Trust Affiliate in accordance with
the terms and conditions of Section 4.7(a) of the LLC Agreement; provided,
however, if FP or its approved successor is to be terminated as the property
manager of the Property in connection with such removal or otherwise in
accordance with Section 5.7 of the LLC Agreement, then such replacement manager
shall be subject to Lender's prior written approval, such approval not to be
unreasonably withheld, conditioned or delayed.

______________________________________________________________________________________________________
PAGE B-1

--------------------------------------------------------------------------------



(iii) The transfer of all or any portion of the Trust's membership interest in
the JV to any Trust Affiliate.
(iv) The transfer of all or any portion of the beneficial interests in the Trust
so long as the Trust is at all times a Trust Affiliate.
(v) The transfer of all or any portion of the membership interest in FDC
provided such transfer is in accordance with the terms and conditions of Article
7 of the LLC Agreement.
As used herein, the term "Trust Affiliate" shall mean any trust under or for the
benefit of one or more pension plans of General Motors Corporation and its
affiliates that own at least fifty-one percent (51 %) of the Trust's membership
interest in the JV (whether directly or through controlling ownership of any
corporation, partnership, or other entity formed for the purpose of holding the
Trust's interest in the JV.)
As used herein, the term "FDC Affiliate" shall mean any entity controlled by or
under common control with John F. Flournoy. For purposes of this definition only
the term "control" shall mean the right to exercise, directly or indirectly,
more than fifty percent (50%) of the voting rights attributable to either the
shares, membership or partnership interests of the controlled entity."
4. A new Section 47 is hereby added as follows:
"47. Supplemental Financing.
This Section shall apply only if
(i) the Federal Home Loan Mortgage Corporation ("Freddie Mac") is the holder of
the Note and this Instrument,
(ii) the Borrower named in this Instrument is the owner of the Mortgaged
Property,
(iii) the Initial Owners are the owners of all ownership interests in Borrower
(except for changes in such ownership that are permitted by Section 2 1 (c) of
this Instrument),
(iv) no Event of Default has occurred, and
(v) at the time of any application referred to below, Freddie Mac has in effect
a program described in its Multifamily Seller/Servicer Guide under which it
purchases supplemental mortgages on multifamily properties that meet specified
criteria (a "Supplemental Mortgage Program").
After the first anniversary of the date of this Instrument, Freddie Mac will
consider an application from an originating lender that is generally approved by
Freddie Mac to sell mortgages to Freddie Mac under the Supplemental Mortgage
Program (an "Approved Seller/Servicer) for the purchase by Freddie Mac of a
proposed indebtedness of Borrower to the Approved Seller/Servicer to be secured
by a supplemental mortgage on the Mortgaged Property (such indebtedness and
supplemental mortgage being referred to together as a "Supplemental Mortgage").


Freddie Mac shall have no obligation to purchase any proposed Supplemental
Mortgage that is not acceptable to Freddie Mac for any reason, in Freddie Mac's
sole and absolute judgment and discretion. Without limiting the generality of
the preceding sentence, Freddie Mac will not purchase any proposed Supplemental
Mortgage if, in Freddie Mac's sole and absolute judgment, (A) the proposed
Supplemental Mortgage fails to meet any of the standards applicable at the time
under the Supplemental Mortgage Program, including but not limited to standards
pertaining to the physical condition, financial performance or other
characteristics of the Mortgaged Property or any aspect of the Borrower, any
guarantor or the applicable market, or (B) Freddie Mac is not satisfied with
respect to the term, interest rate or amortization provisions of the proposed
Supplemental Mortgage.
In the event that Borrower has applied to an Approved Seller/Servicer for the
purchase by Freddie Mac of a Supplemental Mortgage and either (i) Borrower has
been declined a Supplemental Mortgage, or (ii) Borrower, in its reasonable
discretion, has rejected an approved Supplemental Mortgage (a "Declination"),
then, within six (6) months from the date of the Declination, Borrower may
request that Lender approve mezzanine financing to Borrower, from a third party
mezzanine financing provider, secured by 100% of the ownership interests in the
Borrower (the "Mezzanine Financing"). Lender shall have no obligation to consent
to any Mezzanine Financing, and Lender's approval or denial of any Mezzanine
Financing shall be in Lender's sole and absolute discretion. Any approval by
Lender of any Mezzanine Financing shall be subject to all terms and conditions
of Lender, in Lender's sole and absolute discretion. Any such Mezzanine
Financing request shall be subject to a $10,000 review fee and Borrower shall be
obligated to pay for all costs and expenses of Lender, including, but not
limited to, attorneys' fees, however, no Transfer Fee shall be due and payable
in connections with the Mezzanine Financing request.
Freddie Mac shall have no obligation to consent to any mortgage or lien on the
property that secures any indebtedness other than the Indebtedness."





______________________________________________________________________________________________________
PAGE B-2